Exhibt 10.2

 

[FORM OF PLEDGE AND SECURITY AGREEMENT]

 

PLEDGE AND SECURITY AGREEMENT

 

PLEDGE AND SECURITY AGREEMENT, dated as of                      , 2008 (this
“Agreement”), made by Answers Corporation, a Delaware corporation (“Answers”),
and each of its existing “Subsidiaries” (as defined in the Securities Purchase
Agreement defined below) as named on the signature pages hereto (collectively,
the “Existing Subsidiaries”) and each other Subsidiary of Answers hereafter
becoming party hereto (together with Answers and the Existing Subsidiaries, each
a “Grantor” and, collectively, the “Grantors”), in favor of Interlachen
Convertible Investments Limited, in its capacity as collateral agent (in such
capacity, the “Collateral Agent”) for “Buyers” (as defined below) party to the
Securities Purchase Agreement, dated as of even date herewith (as amended,
restated or otherwise modified from time to time, the “Securities Purchase
Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, Answers and each party listed as a “Buyer” on the Schedule of Buyers
attached thereto (collectively, the “Buyers”) are parties to the Securities
Purchase Agreement, pursuant to which Answers shall be required to sell, and the
Buyers shall purchase or have the right to purchase, the “Notes” (as defined
therein);

 

WHEREAS, it is a condition precedent to the Buyers entering into the Securities
Purchase Agreement that Answers shall have executed and delivered to the
Collateral Agent this Agreement providing for the grant to the Collateral Agent
for the benefit of the Buyers of a security interest in all personal property of
Answers to secure all of Answers’ obligations under the Securities Purchase
Agreement and the “Notes” (as defined therein) issued pursuant thereto (as such
Notes may be amended, restated, replaced or otherwise modified from time to time
in accordance with the terms thereof, collectively, the “Notes”);

 

WHEREAS, each of the Existing Subsidiaries is a wholly-owned Subsidiary of
Answers and will derive substantial benefits from the execution of the
Securities Purchase Agreement;

 

WHEREAS, each of the Existing Subsidiaries, Answers and each other Grantor
(i) are or will be mutually dependent on each other in the conduct of their
respective businesses as an integrated operation, with the credit needed from
time to time by one often being provided through financing obtained by the other
and the ability to obtain such financing being dependent on the successful
operations of each of the Existing Subsidiaries, Answers and each other Grantor
and (ii) will receive a mutual benefit from the proceeds received by the Company
in respect of the issuance of the Notes;

 

WHEREAS, it is a condition precedent to the Buyers entering into the Securities
Purchase Agreement that each of the Existing Subsidiaries shall have granted to
the Collateral Agent for the benefit of the Buyers a security interest in all
personal property of each of the Existing Subsidiaries to secure Answers’
obligations under the Securities Purchase Agreement and the Notes, and that each
future Subsidiary of Answers become a party to this Agreement; and

 

--------------------------------------------------------------------------------


 

WHEREAS, each of the Existing Subsidiaries and each other Grantor has determined
that the execution, delivery and performance of this Agreement directly
benefits, and arein the best interest of Answers; and

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinand in
order to induce the Buyers to perform under the Securities Purchase Agreement,
each Grantor agrees with the Collateral Agent, for the benefit of the Buyers, as
follows:

 


SECTION 1.  DEFINITIONS.


 


(A)           REFERENCE IS HEREBY MADE TO THE SECURITIES PURCHASE AGREEMENT AND
THE NOTES FOR A STATEMENT OF THE TERMS THEREOF.  ALL TERMS USED IN THIS
AGREEMENT AND THE RECITALS HERETO WHICH ARE DEFINED IN THE SECURITIES PURCHASE
AGREEMENT, THE NOTES OR IN ARTICLES 8 OR 9 OF THE UNIFORM COMMERCIAL CODE (THE
“CODE”) AS IN EFFECT FROM TIME TO TIME IN THE STATE OF NEW YORK, AND WHICH ARE
NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE SAME MEANINGS HEREIN AS SET FORTH
THEREIN; PROVIDED THAT TERMS USED HEREIN WHICH ARE DEFINED IN THE CODE AS IN
EFFECT IN THE STATE OF NEW YORK ON THE DATE HEREOF SHALL CONTINUE TO HAVE THE
SAME MEANING NOTWITHSTANDING ANY REPLACEMENT OR AMENDMENT OF SUCH STATUTE EXCEPT
AS THE COLLATERAL AGENT MAY OTHERWISE DETERMINE.


 


(B)           THE FOLLOWING TERMS SHALL HAVE THE RESPECTIVE MEANINGS PROVIDED
FOR INTHE CODE:  “ACCOUNTS”, “CASH PROCEEDS”, “CHATTEL PAPER”, “COMMERCIAL TORT
CLAIM”,“COMMODITY ACCOUNT”, “COMMODITY CONTRACTS”, “DEPOSIT ACCOUNT”,
“DOCUMENTS”,“EQUIPMENT”, “FIXTURES”, “GENERAL INTANGIBLES”, “GOODS”,
“INSTRUMENTS”, “INVENTORY”, “INVESTMENT PROPERTY”, “LETTER-OF-CREDIT RIGHTS”,
“NONCASH PROCEEDS”, “PAYMENT INTANGIBLES”, “PROCEEDS”, “PROMISSORY NOTES”,
“SECURITY”, “RECORD”, “SECURITY ACCOUNT”, “SOFTWARE”, AND “SUPPORTING
OBLIGATIONS”.


 


(C)           AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE
RESPECTIVE MEANINGS INDICATED BELOW, SUCH MEANINGS TO BE APPLICABLE EQUALLY TO
BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS:


 

“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to use or sell any works covered by any copyright
(including, without limitation, all Copyright Licenses set forth in Schedule II
hereto).

 

“Copyrights” means all domestic and foreign copyrights, whether registered or
not, including, without limitation, all copyright rights throughout the universe
(whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by any Grantor (including,
without limitation, all copyrights described in Schedule II hereto), all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Copyright Office or in any similar office or agency of the United States or any
other country or any political subdivision thereof), and all reissues,
divisions, continuations, continuations in part and extensions or renewals
thereof.

 

--------------------------------------------------------------------------------


 

“Event of Default” means (i) any defined event of default under any one or more
of the Transaction Documents, in each instance, after giving effect to any
notice, grace, or cure periods provided for in the applicable Transaction
Documents, (ii) the failure by Answers to pay any amounts when due under the
Notes or the other Transaction Documents, or (iii) the breach of any
representation, warranty or covenant by any Grantor under this Agreement.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code (Chapter 11 of Title 11 of the United
States Code) or under any other bankruptcy or insolvency law, assignments for
the benefit of creditors, formal or informal moratoria, compositions, or
extensions generally with creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

 

 

“Intellectual Property” means the Copyrights, Trademarks and Patents.

 

“Licenses” means the Copyright Licenses, the Trademark Licenses and the Patent
Licenses.

 

“Lien” means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any capitalized lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.

 

“Patent Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Schedule
II hereto).

 

“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, now
existing or hereafter acquired (including, without limitation, all domestic and
foreign letters patent, design patents, utility patents, industrial designs,
inventions, trade secrets, ideas, concepts, methods, techniques, processes,
proprietary information, technology, know-how and formulae described in Schedule
II hereto), all applications, registrations and recordings thereof (including,
without limitation, applications, registrations and recordings in the United
States Patent and Trademark Office, or in any similar office or agency of the
United States or any other country or any political subdivision thereof), and
all reissues, divisions, continuations, continuations in part and extensions or
renewals thereof.

 

“Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any Lien created by
operation of law, such as materialmen’s liens, mechanics’ liens and other
similar liens, arising in the ordinary course of business with respect to a
liability that is not yet due or delinquent or that are being contested in good
faith by appropriate proceedings, (iv) Liens granted hereunder securing the
Obligations;

 

--------------------------------------------------------------------------------


(v) leases or subleases and licenses and sublicenses granted to others in the
ordinary course of the Grantors’ business, not interfering in any material
respect with the business of a Grantor, (vi) Liens granted in favor of the
seller parties to the Lexico Acquisition (as defined in the Securities Purchase
Agreement); provided, that such Liens are the subject of a Subordination
Agreement (as defined in the Securities Purchase Agreement), and (vii) the Liens
in favor of UBank Ltd. on money deposited in a bank account disclosed to the
Holder held in the name of GuruNet Israel Ltd., provided that such Liens are not
on assets with a value exceeding $350,000 in the aggregate.

 

“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensor or licensee and providing for
the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by any Grantor and now or hereafter covered
by such licenses (including, without limitation, all Trademark Licenses
described in Schedule II hereto).

 

“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a’s,
Internet domain names, trade styles, designs, logos and other source or business
identifiers and all general intangibles of like nature, now or hereafter owned,
adopted, acquired or used by any Grantor (including, without limitation, all
domestic and foreign trademarks, service marks, collective marks, certification
marks, trade names, business names, d/b/a’s, Internet domain names, trade
styles, designs, logos and other source or business identifiers described in
Schedule II hereto), all applications, registrations and recordings thereof
(including, without limitation, applications, registrations and recordings in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state thereof or any other country or any political
subdivision thereof), and all reissues, extensions or renewals thereof, together
with all goodwill of the business symbolized by such marks and all customer
lists, formulae and other Records of any Grantor relating to the distribution of
products and services in connection with which any of such marks are used.

 


SECTION 2.   GRANT OF SECURITY INTEREST.  AS COLLATERAL SECURITY FOR ALL OF THE
“OBLIGATIONS” (AS DEFINED IN SECTION 3 HEREOF), EACH GRANTOR HEREBY PLEDGES AND
ASSIGNS TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE BUYERS, AND GRANTS TO THE
COLLATERAL AGENT FOR THE BENEFIT OF THE BUYERS A CONTINUING SECURITY INTEREST
IN, ALL PERSONAL PROPERTY OF SUCH GRANTOR, WHEREVER LOCATED AND WHETHER NOW OR
HEREAFTER EXISTING AND WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OF EVERY KIND
AND DESCRIPTION, TANGIBLE OR INTANGIBLE (COLLECTIVELY, THE “COLLATERAL”),
INCLUDING, WITHOUT LIMITATION, THE FOLLOWING:


 


(A)           ALL ACCOUNTS;


 


(B)           ALL CHATTEL PAPER (WHETHER TANGIBLE OR ELECTRONIC);


 


(C)           THE COMMERCIAL TORT CLAIMS SPECIFIED ON SCHEDULE VI HERETO;


 

--------------------------------------------------------------------------------



 


(D)           ALL DEPOSIT ACCOUNTS (INCLUDING, WITHOUT LIMITATION, ALL CASH, AND
ALL OTHER PROPERTY FROM TIME TO TIME DEPOSITED THEREIN AND THE MONIES AND
PROPERTY IN THE POSSESSION OR UNDER THE CONTROL OF THE COLLATERAL AGENT OR BUYER
OR ANY AFFILIATE, REPRESENTATIVE, AGENT OR CORRESPONDENT OF THE COLLATERAL AGENT
OR BUYER;


 


(E)           ALL DOCUMENTS;


 


(F)            ALL EQUIPMENT;


 


(G)           ALL FIXTURES;


 


(H)           ALL GENERAL INTANGIBLES (INCLUDING, WITHOUT LIMITATION, ALL
PAYMENT INTANGIBLES);


 


(I)            ALL GOODS;


 


(J)            ALL INSTRUMENTS (INCLUDING, WITHOUT LIMITATION, PROMISSORY NOTES
AND EACH CERTIFICATED SECURITY);


 


(K)           ALL INVENTORY;


 


(L)            ALL INVESTMENT PROPERTY;


 


(M)          ALL COPYRIGHTS, PATENTS AND TRADEMARKS, AND ALL LICENSES;


 


(N)           ALL LETTER-OF-CREDIT RIGHTS;


 


(O)           ALL SUPPORTING OBLIGATIONS;


 


(P)           ALL OTHER TANGIBLE AND INTANGIBLE PERSONAL PROPERTY OF SUCH
GRANTOR (WHETHER OR NOT SUBJECT TO THE CODE), INCLUDING, WITHOUT LIMITATION, ALL
BANK AND OTHER ACCOUNTS AND ALL CASH AND ALL INVESTMENTS THEREIN, ALL PROCEEDS,
PRODUCTS, OFFSPRING, ACCESSIONS, RENTS, PROFITS, INCOME, BENEFITS, SUBSTITUTIONS
AND REPLACEMENTS OF AND TO ANY OF THE PROPERTY OF SUCH GRANTOR DESCRIBED IN THE
PRECEDING CLAUSES OF THIS SECTION 2 (INCLUDING, WITHOUT LIMITATION, ANY PROCEEDS
OF INSURANCE THEREON AND ALL CAUSES OF ACTION, CLAIMS AND WARRANTIES NOW OR
HEREAFTER HELD BY SUCH GRANTOR IN RESPECT OF ANY OF THE ITEMS LISTED ABOVE), AND
ALL BOOKS, CORRESPONDENCE, FILES AND OTHER RECORDS, INCLUDING, WITHOUT
LIMITATION, ALL TAPES, DESKS, CARDS, SOFTWARE, DATA AND COMPUTER PROGRAMS IN THE
POSSESSION OR UNDER THE CONTROL OF SUCH GRANTOR OR ANY OTHER PERSON FROM TIME TO
TIME ACTING FOR SUCH GRANTOR THAT AT ANY TIME EVIDENCE OR CONTAIN INFORMATION
RELATING TO ANY OF THE PROPERTY DESCRIBED IN THE PRECEDING CLAUSES OF THIS
SECTION 2 OR ARE OTHERWISE NECESSARY OR HELPFUL IN THE COLLECTION OR REALIZATION
THEREOF; AND


 


(Q)           ALL PROCEEDS, INCLUDING ALL CASH PROCEEDS AND NONCASH PROCEEDS,
AND PRODUCTS OF ANY AND ALL OF THE FOREGOING COLLATERAL;



IN EACH CASE HOWSOEVER SUCH GRANTOR’S INTEREST THEREIN MAY ARISE OR APPEAR
(WHETHER BY OWNERSHIP, SECURITY INTEREST, CLAIM OR OTHERWISE).


 

--------------------------------------------------------------------------------



 


SECTION 3.   SECURITY FOR OBLIGATIONS.  THE SECURITY INTEREST CREATED HEREBY IN
THE COLLATERAL CONSTITUTES CONTINUING COLLATERAL SECURITY FOR ALL OF THE
FOLLOWING OBLIGATIONS, WHETHER NOW EXISTING OR HEREAFTER INCURRED (COLLECTIVELY,
THE “OBLIGATIONS”):


 


(A)           THE PAYMENT BY ANSWERS, AS AND WHEN DUE AND PAYABLE (BY SCHEDULED
MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND OR OTHERWISE), OF ALL
AMOUNTS FROM TIME TO TIME OWING BY IT IN RESPECT OF THE SECURITIES PURCHASE
AGREEMENT, THE NOTES AND THE OTHER “TRANSACTION DOCUMENTS” (AS DEFINED IN THE
SECURITIES PURCHASE AGREEMENT), INCLUDING, WITHOUT LIMITATION, (A) ALL PRINCIPAL
OF AND INTEREST ON THE NOTES (INCLUDING, WITHOUT LIMITATION, ALL INTEREST THAT
ACCRUES AFTER THE COMMENCEMENT OF ANY INSOLVENCY PROCEEDING OF ANY GRANTOR,
WHETHER OR NOT THE PAYMENT OF SUCH INTEREST IS UNENFORCEABLE OR IS NOT ALLOWABLE
DUE TO THE EXISTENCE OF SUCH INSOLVENCY PROCEEDING), AND (B) ALL FEES,
COMMISSIONS, EXPENSE REIMBURSEMENTS, INDEMNIFICATIONS AND ALL OTHER AMOUNTS DUE
OR TO BECOME DUE UNDER ANY OF THE TRANSACTION DOCUMENTS; AND


 


(B)           THE DUE PERFORMANCE AND OBSERVANCE BY ANSWERS OF ALL OF ITS OTHER
OBLIGATIONS FROM TIME TO TIME EXISTING IN RESPECT OF ANY OF THE TRANSACTION
DOCUMENTS FOR SO LONG AS THE NOTES ARE OUTSTANDING.


 


SECTION 4.   REPRESENTATIONS AND WARRANTIES.  EACH GRANTOR REPRESENTS AND
WARRANTS AS FOLLOWS:


 


(A)           SCHEDULE I HERETO SETS FORTH (I) THE EXACT LEGAL NAME OF SUCH
GRANTOR, AND (II) THE ORGANIZATIONAL IDENTIFICATION NUMBER OF SUCH GRANTOR OR
STATES THAT NO SUCH ORGANIZATIONAL IDENTIFICATION NUMBER EXISTS.


 


(B)           THERE IS NO PENDING OR WRITTEN NOTICE THREATENING ANY ACTION,
SUIT, PROCEEDING OR CLAIM AFFECTING SUCH GRANTOR BEFORE ANY GOVERNMENTAL
AUTHORITY OR ANY ARBITRATOR, OR ANY ORDER, JUDGMENT OR AWARD BY ANY GOVERNMENTAL
AUTHORITY OR ARBITRATOR, THAT MAY ADVERSELY AFFECT THE GRANT BY SUCH GRANTOR, OR
THE PERFECTION, OF THE SECURITY INTEREST PURPORTED TO BE CREATED HEREBY IN THE
COLLATERAL, OR THE EXERCISE BY THE COLLATERAL AGENT OF ANY OF ITS RIGHTS OR
REMEDIES HEREUNDER.


 


(C)           ALL FEDERAL, STATE AND LOCAL TAX RETURNS AND OTHER REPORTS
REQUIRED BY APPLICABLE LAW TO BE FILED BY SUCH GRANTOR HAVE BEEN FILED, OR
EXTENSIONS HAVE BEEN OBTAINED, AND ALL TAXES, ASSESSMENTS AND OTHER GOVERNMENTAL
CHARGES IMPOSED UPON SUCH GRANTOR OR ANY PROPERTY OF SUCH GRANTOR (INCLUDING,
WITHOUT LIMITATION, ALL FEDERAL INCOME AND SOCIAL SECURITY TAXES ON EMPLOYEES’
WAGES) AND WHICH HAVE BECOME DUE AND PAYABLE ON OR PRIOR TO THE DATE HEREOF HAVE
BEEN PAID, EXCEPT TO THE EXTENT CONTESTED IN GOOD FAITH BY PROPER PROCEEDINGS
WHICH STAY THE IMPOSITION OF ANY PENALTY, FINE OR LIEN RESULTING FROM THE
NON-PAYMENT THEREOF AND WITH RESPECT TO WHICH ADEQUATE RESERVES HAVE BEEN SET
ASIDE FOR THE PAYMENT THEREOF IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES CONSISTENTLY APPLIED (“GAAP”).


 


(D)           ALL EQUIPMENT, FIXTURES, GOODS AND INVENTORY OF SUCH GRANTOR NOW
EXISTING ARE, AND ALL EQUIPMENT, FIXTURES, GOODS AND INVENTORY OF SUCH GRANTOR
HEREAFTER EXISTING WILL BE, LOCATED AND/OR BASED AT THE ADDRESSES SPECIFIED
THEREFOR IN SCHEDULE III HERETO, EXCEPT THAT SUCH GRANTOR WILL GIVE THE
COLLATERAL AGENT NOT LESS THAN 30 DAYS’ PRIOR WRITTEN NOTICE OF ANY


 

--------------------------------------------------------------------------------



 


CHANGE OF THE LOCATION OF ANY SUCH COLLATERAL, OTHER THAN TO LOCATIONS SET FORTH
ON SCHEDULE III AND WITH RESPECT TO WHICH THE COLLATERAL AGENT HAS FILED
FINANCING STATEMENTS AND OTHERWISE FULLY PERFECTED ITS LIENS THEREON.  SUCH
GRANTOR’S CHIEF PLACE OF BUSINESS AND CHIEF EXECUTIVE OFFICE, THE PLACE WHERE
SUCH GRANTOR KEEPS ITS RECORDS CONCERNING ACCOUNTS AND ALL ORIGINALS OF ALL
CHATTEL PAPER ARE LOCATED AT THE ADDRESSES SPECIFIED THEREFOR IN SCHEDULE III
HERETO.  NONE OF THE ACCOUNTS IS EVIDENCED BY PROMISSORY NOTES OR OTHER
INSTRUMENTS.  SET FORTH IN SCHEDULE IV HERETO IS A COMPLETE AND ACCURATE LIST,
AS OF THE DATE OF THIS AGREEMENT, OF (I) EACH PROMISSORY NOTE, SECURITY AND
OTHER INSTRUMENT OWNED BY EACH GRANTOR AND (II) EACH DEPOSIT ACCOUNT, SECURITIES
ACCOUNT AND COMMODITIES ACCOUNT OF EACH GRANTOR, TOGETHER WITH THE NAME AND
ADDRESS OF EACH INSTITUTION AT WHICH EACH SUCH ACCOUNT IS MAINTAINED, THE
ACCOUNT NUMBER FOR EACH SUCH ACCOUNT AND A DESCRIPTION OF THE PURPOSE OF EACH
SUCH ACCOUNT.  SET FORTH IN SCHEDULE II HERETO IS A COMPLETE AND CORRECT LIST OF
EACH TRADE NAME USED BY EACH GRANTOR AND THE NAME OF, AND EACH TRADE NAME USED
BY, EACH PERSON FROM WHICH SUCH GRANTOR HAS ACQUIRED ANY SUBSTANTIAL PART OF THE
COLLATERAL.


 


(E)           SUCH GRANTOR HAS DELIVERED TO THE COLLATERAL AGENT COMPLETE AND
CORRECT COPIES OF EACH LICENSE DESCRIBED IN SCHEDULE II HERETO, INCLUDING ALL
SCHEDULES AND EXHIBITS THERETO, WHICH REPRESENTS ALL OF THE LICENSES EXISTING ON
THE DATE OF THIS AGREEMENT.  EACH SUCH LICENSE SETS FORTH THE ENTIRE AGREEMENT
AND UNDERSTANDING OF THE PARTIES THERETO RELATING TO THE SUBJECT MATTER THEREOF,
AND THERE ARE NO OTHER AGREEMENTS, ARRANGEMENTS OR UNDERSTANDINGS, WRITTEN OR
ORAL, RELATING TO THE MATTERS COVERED THEREBY OR THE RIGHTS OF SUCH GRANTOR OR
ANY OF ITS AFFILIATES IN RESPECT THEREOF.  EACH MATERIAL LICENSE NOW EXISTING
IS, AND ANY MATERIAL LICENSE ENTERED INTO IN THE FUTURE WILL BE, THE LEGAL,
VALID AND BINDING OBLIGATION OF THE PARTIES THERETO, ENFORCEABLE AGAINST SUCH
PARTIES IN ACCORDANCE WITH ITS TERMS.  NO DEFAULT UNDER ANY MATERIAL LICENSE BY
ANY SUCH PARTY HAS OCCURRED, NOR DOES ANY DEFENSE, OFFSET, DEDUCTION OR
COUNTERCLAIM EXIST THEREUNDER IN FAVOR OF ANY SUCH PARTY.


 


(F)            SUCH GRANTOR OWNS AND CONTROLS, OR OTHERWISE POSSESSES ADEQUATE
RIGHTS TO USE, ALL TRADEMARKS, PATENTS AND COPYRIGHTS, WHICH ARE THE ONLY
TRADEMARKS, PATENTS, COPYRIGHTS, INVENTIONS, TRADE SECRETS, PROPRIETARY
INFORMATION AND TECHNOLOGY, KNOW-HOW, FORMULAE, RIGHTS OF PUBLICITY NECESSARY TO
CONDUCT ITS BUSINESS IN SUBSTANTIALLY THE SAME MANNER AS CONDUCTED AS OF THE
DATE HEREOF.  SCHEDULE II HERETO SETS FORTH A TRUE AND COMPLETE LIST OF ALL
REGISTERED COPYRIGHTS, ISSUED PATENTS, TRADEMARKS (INCLUDING, WITHOUT
LIMITATION, ANY INTERNET DOMAIN NAMES AND THE REGISTRAR OF EACH SUCH INTERNET
DOMAIN NAME), AND LICENSES ANNUALLY OWNED OR USED BY SUCH GRANTOR AS OF THE DATE
HEREOF.  TO THE BEST KNOWLEDGE OF EACH GRANTOR, ALL SUCH INTELLECTUAL PROPERTY
OF SUCH GRANTOR IS SUBSISTING AND IN FULL FORCE AND EFFECT, HAS NOT BEEN
ADJUDGED INVALID OR UNENFORCEABLE, IS VALID AND ENFORCEABLE AND HAS NOT BEEN
ABANDONED IN WHOLE OR IN PART.  EXCEPT AS SET FORTH IN SCHEDULE II, NO SUCH
INTELLECTUAL PROPERTY IS THE SUBJECT OF ANY LICENSING OR FRANCHISING AGREEMENT. 
SUCH GRANTOR HAS NO KNOWLEDGE OF ANY CONFLICT WITH THE RIGHTS OF OTHERS TO ANY
INTELLECTUAL PROPERTY AND, TO THE BEST KNOWLEDGE OF SUCH GRANTOR, SUCH GRANTOR
IS NOT NOW INFRINGING OR IN CONFLICT WITH ANY SUCH RIGHTS OF OTHERS IN ANY
MATERIAL RESPECT, AND TO THE BEST KNOWLEDGE OF SUCH GRANTOR, NO OTHER PERSON IS
NOW INFRINGING OR IN CONFLICT IN ANY MATERIAL RESPECT WITH ANY SUCH PROPERTIES,
ASSETS AND RIGHTS OWNED OR USED BY SUCH GRANTOR.  SUCH GRANTOR HAS NOT RECEIVED
ANY NOTICE THAT IT IS VIOLATING OR HAS VIOLATED THE TRADEMARKS, PATENTS,
COPYRIGHTS, INVENTIONS, TRADE SECRETS, PROPRIETARY INFORMATION AND TECHNOLOGY,
KNOW-HOW, FORMULAE, RIGHTS OF PUBLICITY OR OTHER INTELLECTUAL PROPERTY RIGHTS OF
ANY THIRD PARTY.


 

--------------------------------------------------------------------------------



 


(G)           SUCH GRANTOR IS AND WILL BE AT ALL TIMES THE SOLE AND EXCLUSIVE
OWNER OF, OR OTHERWISE HAS AND WILL HAVE ADEQUATE RIGHTS IN, THE COLLATERAL FREE
AND CLEAR OF ANY LIENS, EXCEPT FOR PERMITTED LIENS ON ANY COLLATERAL.  NO
EFFECTIVE FINANCING STATEMENT OR OTHER INSTRUMENT SIMILAR IN EFFECT COVERING ALL
OR ANY PART OF THE COLLATERAL IS ON FILE IN ANY RECORDING OR FILING OFFICE
EXCEPT (A) SUCH AS MAY HAVE BEEN FILED IN FAVOR OF THE COLLATERAL AGENT RELATING
TO THIS AGREEMENT, AND (B) SUCH AS MAY HAVE BEEN FILED TO PERFECT ANY LIENS WITH
RESPECT TO THE CURRENT CREDIT FACILITY.


 


(H)           THE EXERCISE BY THE COLLATERAL AGENT OF ANY OF ITS RIGHTS AND
REMEDIES HEREUNDER WILL NOT CONTRAVENE ANY LAW OR ANY CONTRACTUAL RESTRICTION
BINDING ON OR OTHERWISE AFFECTING SUCH GRANTOR OR ANY OF ITS PROPERTIES AND WILL
NOT RESULT IN OR REQUIRE THE CREATION OF ANY LIEN, UPON OR WITH RESPECT TO ANY
OF ITS PROPERTIES.


 


(I)            NO AUTHORIZATION OR APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO
OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR OTHER REGULATORY BODY, OR ANY
OTHER PERSON, IS REQUIRED FOR (I) THE GRANT BY SUCH GRANTOR, OR THE PERFECTION,
OF THE SECURITY INTEREST PURPORTED TO BE CREATED HEREBY IN THE COLLATERAL, OR
(II) THE EXERCISE BY THE COLLATERAL AGENT OF ANY OF ITS RIGHTS AND REMEDIES
HEREUNDER, EXCEPT (A) FOR THE FILING UNDER THE UNIFORM COMMERCIAL CODE AS IN
EFFECT IN THE APPLICABLE JURISDICTION OF THE FINANCING STATEMENTS, ALL OF WHICH
FINANCING STATEMENTS, HAVE BEEN DULY FILED AND ARE IN FULL FORCE AND EFFECT,
(B) WITH RESPECT TO THE PERFECTION OF THE SECURITY INTEREST CREATED HEREBY IN
THE INTELLECTUAL PROPERTY, FOR THE RECORDING OF THE APPROPRIATE ASSIGNMENT FOR
SECURITY, SUBSTANTIALLY IN THE FORM OF EXHIBIT A HERETO, AS APPLICABLE, IN THE
UNITED STATES PATENT AND TRADEMARK OFFICE OR THE UNITED STATES COPYRIGHT OFFICE,
AS APPLICABLE, AND (C) WITH RESPECT TO THE PERFECTION OF THE SECURITY INTEREST
CREATED HEREBY IN FOREIGN INTELLECTUAL PROPERTY AND LICENSES, FOR REGISTRATIONS
AND FILINGS IN JURISDICTIONS LOCATED OUTSIDE OF THE UNITED STATES AND COVERING
RIGHTS IN SUCH JURISDICTIONS RELATING TO THE INTELLECTUAL PROPERTY AND LICENSES.


 


(J)            THIS AGREEMENT CREATES IN FAVOR OF THE COLLATERAL AGENT A LEGAL,
VALID AND ENFORCEABLE SECURITY INTEREST IN THE COLLATERAL, AS SECURITY FOR THE
OBLIGATIONS.  THE COLLATERAL AGENT’S HAVING POSSESSION OF ALL INSTRUMENTS AND
CASH CONSTITUTING COLLATERAL FROM TIME TO TIME, THE RECORDING OF THE APPROPRIATE
ASSIGNMENT FOR SECURITY EXECUTED PURSUANT HERETO IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE, AS APPLICABLE, AND THE
FILING OF THE FINANCING STATEMENTS AND THE OTHER FILINGS AND RECORDINGS, AS
APPLICABLE, DESCRIBED IN SCHEDULE V HERETO AND, WITH RESPECT TO THE INTELLECTUAL
PROPERTY HEREAFTER EXISTING AND NOT COVERED BY AN APPROPRIATE ASSIGNMENT FOR
SECURITY, THE RECORDING IN THE UNITED STATES PATENT AND TRADEMARK OFFICE OR THE
UNITED STATES COPYRIGHT OFFICE, AS APPLICABLE, OF APPROPRIATE INSTRUMENTS OF
ASSIGNMENT, RESULT IN THE PERFECTION OF SUCH SECURITY INTERESTS.  SUCH SECURITY
INTERESTS ARE, OR IN THE CASE OF COLLATERAL IN WHICH SUCH GRANTOR OBTAINS RIGHTS
AFTER THE DATE HEREOF, WILL BE, PERFECTED, FIRST PRIORITY SECURITY INTERESTS,
SUBJECT ONLY TO PERMITTED LIENS AND THE RECORDING OF SUCH INSTRUMENTS OF
ASSIGNMENT.  SUCH RECORDINGS AND FILINGS AND ALL OTHER ACTION NECESSARY OR
DESIRABLE TO PERFECT AND PROTECT SUCH SECURITY INTEREST HAVE BEEN DULY TAKEN,
EXCEPT FOR THE COLLATERAL AGENT’S HAVING POSSESSION OF INSTRUMENTS AND CASH
CONSTITUTING COLLATERAL AFTER THE DATE HEREOF AND THE OTHER FILINGS AND
RECORDATIONS DESCRIBED IN SECTION 4(L) HEREOF.


 

--------------------------------------------------------------------------------



 


(K)           AS OF THE DATE HEREOF, SUCH GRANTOR DOES NOT HOLD ANY COMMERCIAL
TORT CLAIMS NOR IS AWARE OF ANY SUCH PENDING CLAIMS, EXCEPT FOR SUCH CLAIMS
DESCRIBED IN SCHEDULE VI.


 


(L)            EACH OF THE EXISTING SUBSIDIARIES IS A WHOLLY-OWNED SUBSIDIARY OF
ANSWERS AND ARE THE ONLY SUBSIDIARIES OF ANSWERS, AS OF THE DATE HEREOF.


 


SECTION 5.   COVENANTS AS TO THE COLLATERAL.  SO LONG AS ANY OF THE OBLIGATIONS
SHALL REMAIN OUTSTANDING, UNLESS THE COLLATERAL AGENT SHALL OTHERWISE CONSENT IN
WRITING:


 


(A)           FURTHER ASSURANCES.  EACH GRANTOR WILL AT ITS EXPENSE, AT ANY TIME
AND FROM TIME TO TIME, PROMPTLY EXECUTE AND DELIVER ALL FURTHER INSTRUMENTS AND
DOCUMENTS AND TAKE ALL FURTHER ACTION THAT THE COLLATERAL AGENT MAY REASONABLY
REQUEST IN ORDER TO:  (I) PERFECT AND PROTECT THE SECURITY INTEREST PURPORTED TO
BE CREATED HEREBY; (II) ENABLE THE COLLATERAL AGENT TO EXERCISE AND ENFORCE ITS
RIGHTS AND REMEDIES HEREUNDER IN RESPECT OF THE COLLATERAL; OR (III) OTHERWISE
EFFECT THE PURPOSES OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION: 
(A) MARKING CONSPICUOUSLY ALL CHATTEL PAPER AND EACH LICENSE AND, AT THE REQUEST
OF THE COLLATERAL AGENT, EACH OF ITS RECORDS PERTAINING TO THE COLLATERAL WITH A
LEGEND, IN FORM AND SUBSTANCE SATISFACTORY TO THE COLLATERAL AGENT, INDICATING
THAT SUCH CHATTEL PAPER, LICENSE OR COLLATERAL IS SUBJECT TO THE SECURITY
INTEREST CREATED HEREBY, (B)  DELIVERING AND PLEDGING TO THE COLLATERAL AGENT
HEREUNDER EACH PROMISSORY NOTE, SECURITY, CHATTEL PAPER OR OTHER INSTRUMENT, NOW
OR HEREAFTER OWNED BY SUCH GRANTOR, DULY ENDORSED AND ACCOMPANIED BY EXECUTED
INSTRUMENTS OF TRANSFER OR ASSIGNMENT, ALL IN FORM AND SUBSTANCE SATISFACTORY TO
THE COLLATERAL AGENT, (C) EXECUTING AND FILING (TO THE EXTENT, IF ANY, THAT SUCH
GRANTOR’S SIGNATURE IS REQUIRED THEREON) OR AUTHENTICATING THE FILING OF, SUCH
FINANCING OR CONTINUATION STATEMENTS, OR AMENDMENTS THERETO, AS MAY BE NECESSARY
OR DESIRABLE OR THAT THE COLLATERAL AGENT MAY REQUEST IN ORDER TO PERFECT AND
PRESERVE THE SECURITY INTEREST PURPORTED TO BE CREATED HEREBY, (D) FURNISHING TO
THE COLLATERAL AGENT FROM TIME TO TIME STATEMENTS AND SCHEDULES FURTHER
IDENTIFYING AND DESCRIBING THE COLLATERAL AND SUCH OTHER REPORTS IN CONNECTION
WITH THE COLLATERAL IN EACH CASE AS THE COLLATERAL AGENT MAY REASONABLY REQUEST,
ALL IN REASONABLE DETAIL, (E) IF ANY COLLATERAL SHALL BE IN THE POSSESSION OF A
THIRD PARTY, NOTIFYING SUCH PERSON OF THE COLLATERAL AGENT’S SECURITY INTEREST
CREATED HEREBY AND OBTAINING A WRITTEN ACKNOWLEDGMENT FROM SUCH PERSON THAT SUCH
PERSON HOLDS POSSESSION OF THE COLLATERAL FOR THE BENEFIT OF THE COLLATERAL
AGENT, WHICH SUCH WRITTEN ACKNOWLEDGEMENT SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO THE COLLATERAL AGENT, (F) IF AT ANY TIME AFTER THE DATE HEREOF,
SUCH GRANTOR ACQUIRES OR HOLDS ANY COMMERCIAL TORT CLAIM, PROMPTLY NOTIFYING THE
COLLATERAL AGENT IN A WRITING SIGNED BY SUCH GRANTOR SETTING FORTH A BRIEF
DESCRIPTION OF SUCH COMMERCIAL TORT CLAIM AND GRANTING TO THE COLLATERAL AGENT A
SECURITY INTEREST THEREIN AND IN THE PROCEEDS THEREOF, WHICH WRITING SHALL
INCORPORATE THE PROVISIONS HEREOF AND SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO THE COLLATERAL AGENT, (G) UPON THE ACQUISITION AFTER THE DATE
HEREOF BY SUCH GRANTOR OF ANY MOTOR VEHICLE OR OTHER EQUIPMENT SUBJECT TO A
CERTIFICATE OF TITLE OR OWNERSHIP (OTHER THAN A MOTOR VEHICLE OR EQUIPMENT THAT
IS SUBJECT TO A PURCHASE MONEY SECURITY INTEREST), CAUSING THE COLLATERAL AGENT
TO BE LISTED AS THE LIENHOLDER ON SUCH CERTIFICATE OF TITLE OR OWNERSHIP AND
DELIVERING EVIDENCE OF THE SAME TO THE COLLATERAL AGENT IN ACCORDANCE WITH THE
SECURITIES PURCHASE AGREEMENT; AND (H) TAKING ALL ACTIONS REQUIRED BY ANY
EARLIER VERSIONS OF THE UNIFORM COMMERCIAL CODE OR BY OTHER LAW, AS APPLICABLE,
IN ANY RELEVANT UNIFORM COMMERCIAL CODE JURISDICTION, OR BY OTHER LAW AS
APPLICABLE IN ANY FOREIGN JURISDICTION.


 

--------------------------------------------------------------------------------



 


(B)           LOCATION OF EQUIPMENT AND INVENTORY.  EACH GRANTOR WILL KEEP THE
EQUIPMENT AND INVENTORY AT THE LOCATIONS SPECIFIED THEREFOR IN
SECTION 4(G) HEREOF OR, UPON NOT LESS THAN THIRTY (30) DAYS’ PRIOR WRITTEN
NOTICE TO THE COLLATERAL AGENT ACCOMPANIED BY A NEW SCHEDULE V HERETO INDICATING
EACH NEW LOCATION OF THE EQUIPMENT AND INVENTORY, AT SUCH OTHER LOCATIONS IN THE
UNITED STATES.


 


(C)           CONDITION OF EQUIPMENT.  EACH GRANTOR WILL MAINTAIN OR CAUSE THE
EQUIPMENT (NECESSARY OR USEFUL TO ITS BUSINESS) TO BE MAINTAINED AND PRESERVED
IN GOOD CONDITION, REPAIR AND WORKING ORDER, ORDINARY WEAR AND TEAR EXCEPTED,
AND WILL FORTHWITH, OR IN THE CASE OF ANY LOSS OR DAMAGE TO ANY EQUIPMENT OF
SUCH GRANTOR WITHIN A COMMERCIALLY REASONABLE TIME AFTER THE OCCURRENCE THEREOF,
MAKE OR CAUSE TO BE MADE ALL REPAIRS, REPLACEMENTS AND OTHER IMPROVEMENTS IN
CONNECTION THEREWITH WHICH ARE NECESSARY OR DESIRABLE, CONSISTENT WITH PAST
PRACTICE, OR WHICH THE COLLATERAL AGENT MAY REQUEST TO SUCH END.  SUCH GRANTOR
WILL PROMPTLY FURNISH TO THE COLLATERAL AGENT A STATEMENT DESCRIBING IN
REASONABLE DETAIL ANY SUCH LOSS OR DAMAGE IN EXCESS OF $250,000 TO ANY
EQUIPMENT.


 


(D)           TAXES, ETC.  EACH GRANTOR AGREES TO PAY PROMPTLY WHEN DUE ALL
PROPERTY AND OTHER TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED
UPON, AND ALL CLAIMS (INCLUDING CLAIMS FOR LABOR, MATERIALS AND SUPPLIES)
AGAINST, THE EQUIPMENT AND INVENTORY, EXCEPT TO THE EXTENT THE VALIDITY THEREOF
IS BEING CONTESTED IN GOOD FAITH BY PROPER PROCEEDINGS WHICH STAY THE IMPOSITION
OF ANY PENALTY, FINE OR LIEN RESULTING FROM THE NON-PAYMENT THEREOF AND WITH
RESPECT TO WHICH ADEQUATE RESERVES IN ACCORDANCE WITH GAAP HAVE BEEN SET ASIDE
FOR THE PAYMENT THEREOF.


 


(E)           INSURANCE.


 


(I)            EACH GRANTOR WILL, AT ITS OWN EXPENSE, MAINTAIN INSURANCE
(INCLUDING, WITHOUT LIMITATION, COMMERCIAL GENERAL LIABILITY AND PROPERTY
INSURANCE) WITH RESPECT TO THE EQUIPMENT AND INVENTORY IN SUCH AMOUNTS, AGAINST
SUCH RISKS, IN SUCH FORM AND WITH RESPONSIBLE AND REPUTABLE INSURANCE COMPANIES
OR ASSOCIATIONS AS IS REQUIRED BY ANY GOVERNMENTAL AUTHORITY HAVING JURISDICTION
WITH RESPECT THERETO OR AS IS CARRIED GENERALLY IN ACCORDANCE WITH SOUND
BUSINESS PRACTICE BY COMPANIES IN SIMILAR BUSINESSES SIMILARLY SITUATED AND IN
ANY EVENT, IN AMOUNT, ADEQUACY AND SCOPE REASONABLY SATISFACTORY TO THE
COLLATERAL AGENT.  EACH SUCH POLICY FOR LIABILITY INSURANCE SHALL PROVIDE FOR
ALL LOSSES TO BE PAID ON BEHALF OF THE COLLATERAL AGENT AND SUCH GRANTOR AS
THEIR RESPECTIVE INTERESTS MAY APPEAR, AND EACH POLICY FOR PROPERTY DAMAGE
INSURANCE SHALL PROVIDE FOR ALL LOSSES TO BE ADJUSTED WITH, AND PAID DIRECTLY
TO, THE COLLATERAL AGENT.  EACH SUCH POLICY SHALL IN ADDITION (A) NAME THE
COLLATERAL AGENT AS AN ADDITIONAL INSURED PARTY THEREUNDER (WITHOUT ANY
REPRESENTATION OR WARRANTY BY OR OBLIGATION UPON THE COLLATERAL AGENT) AS THEIR
INTERESTS MAY APPEAR, (B) CONTAIN AN AGREEMENT BY THE INSURER THAT ANY LOSS
THEREUNDER SHALL BE PAYABLE TO THE COLLATERAL AGENT ON ITS OWN ACCOUNT
NOTWITHSTANDING ANY ACTION, INACTION OR BREACH OF REPRESENTATION OR WARRANTY BY
SUCH GRANTOR, (C) PROVIDE THAT THERE SHALL BE NO RECOURSE AGAINST THE COLLATERAL
AGENT FOR PAYMENT OF PREMIUMS OR OTHER AMOUNTS WITH RESPECT THERETO, AND
(D) PROVIDE THAT AT LEAST 30 DAYS’ PRIOR WRITTEN NOTICE OF CANCELLATION, LAPSE,
EXPIRATION OR OTHER ADVERSE CHANGE SHALL BE GIVEN TO THE COLLATERAL AGENT BY THE
INSURER.  SUCH


 

--------------------------------------------------------------------------------



 


GRANTOR WILL, IF SO REQUESTED BY THE COLLATERAL AGENT, DELIVER TO THE COLLATERAL
AGENT ORIGINAL OR DUPLICATE POLICIES OF SUCH INSURANCE AND, AS OFTEN AS THE
COLLATERAL AGENT MAY REASONABLY REQUEST, A REPORT OF A REPUTABLE INSURANCE
BROKER WITH RESPECT TO SUCH INSURANCE.  SUCH GRANTOR WILL ALSO, AT THE REQUEST
OF THE COLLATERAL AGENT, EXECUTE AND DELIVER INSTRUMENTS OF ASSIGNMENT OF SUCH
INSURANCE POLICIES AND CAUSE THE RESPECTIVE INSURERS TO ACKNOWLEDGE NOTICE OF
SUCH ASSIGNMENT.


 


(II)           REIMBURSEMENT UNDER ANY LIABILITY INSURANCE MAINTAINED BY A
GRANTOR PURSUANT TO THIS SECTION 5(E) MAY BE PAID DIRECTLY TO THE PERSON WHO
SHALL HAVE INCURRED LIABILITY COVERED BY SUCH INSURANCE.  IN THE CASE OF ANY
LOSS INVOLVING DAMAGE TO EQUIPMENT OR INVENTORY, ANY PROCEEDS OF INSURANCE
MAINTAINED BY A GRANTOR PURSUANT TO THIS SECTION 5(E) SHALL BE PAID TO THE
COLLATERAL AGENT (EXCEPT AS TO WHICH PARAGRAPH (III) OF THIS SECTION 5(E) IS NOT
APPLICABLE), SUCH GRANTOR WILL MAKE OR CAUSE TO BE MADE THE NECESSARY REPAIRS TO
OR REPLACEMENTS OF SUCH EQUIPMENT OR INVENTORY, AND ANY PROCEEDS OF INSURANCE
MAINTAINED BY SUCH GRANTOR PURSUANT TO THIS SECTION 5(E) SHALL BE PAID BY THE
COLLATERAL AGENT TO SUCH GRANTOR AS REIMBURSEMENT FOR THE COSTS OF SUCH REPAIRS
OR REPLACEMENTS.


 


(III)          ALL INSURANCE PAYMENTS IN RESPECT OF SUCH EQUIPMENT OR INVENTORY
SHALL BE PAID TO THE COLLATERAL AGENT AND APPLIED AS SPECIFIED IN
SECTION 7(B) HEREOF.


 


(F)            PROVISIONS CONCERNING THE ACCOUNTS AND THE LICENSES.


 


(I)            EACH GRANTOR WILL (A) GIVE THE COLLATERAL AGENT AT LEAST 30 DAYS’
PRIOR WRITTEN NOTICE OF ANY CHANGE IN SUCH GRANTOR’S NAME, IDENTITY OR
ORGANIZATIONAL STRUCTURE, (B) MAINTAIN ITS JURISDICTION OF INCORPORATION AS SET
FORTH IN SECTION 4(B) HERETO, (C) IMMEDIATELY NOTIFY THE COLLATERAL AGENT UPON
OBTAINING AN ORGANIZATIONAL IDENTIFICATION NUMBER, IF ON THE DATE HEREOF SUCH
GRANTOR DID NOT HAVE SUCH IDENTIFICATION NUMBER, AND (D) KEEP ADEQUATE RECORDS
CONCERNING THE ACCOUNTS AND CHATTEL PAPER AND PERMIT REPRESENTATIVES OF THE
COLLATERAL AGENT DURING NORMAL BUSINESS HOURS ON REASONABLE NOTICE TO SUCH
GRANTOR, TO INSPECT AND MAKE ABSTRACTS FROM SUCH RECORDS AND CHATTEL PAPER.


 


(II)           EACH GRANTOR WILL, EXCEPT AS OTHERWISE PROVIDED IN THIS
SUBSECTION (F), CONTINUE TO COLLECT, AT ITS OWN EXPENSE, ALL AMOUNTS DUE OR TO
BECOME DUE UNDER THE ACCOUNTS.  IN CONNECTION WITH SUCH COLLECTIONS, SUCH
GRANTOR MAY (AND, AT THE COLLATERAL AGENT’S DIRECTION, WILL) TAKE SUCH ACTION AS
SUCH GRANTOR OR THE COLLATERAL AGENT MAY DEEM NECESSARY OR ADVISABLE TO ENFORCE
COLLECTION OR PERFORMANCE OF THE ACCOUNTS; PROVIDED, HOWEVER, THAT THE
COLLATERAL AGENT SHALL HAVE THE RIGHT AT ANY TIME, UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO NOTIFY THE ACCOUNT DEBTORS OR
OBLIGORS UNDER ANY ACCOUNTS OF THE ASSIGNMENT OF SUCH ACCOUNTS TO THE COLLATERAL
AGENT AND TO DIRECT SUCH ACCOUNT DEBTORS OR OBLIGORS TO MAKE PAYMENT OF ALL
AMOUNTS DUE OR TO BECOME DUE TO SUCH GRANTOR THEREUNDER DIRECTLY TO THE
COLLATERAL AGENT OR ITS DESIGNATED AGENT AND, UPON SUCH NOTIFICATION AND AT THE
EXPENSE OF SUCH GRANTOR AND TO THE EXTENT PERMITTED BY LAW, TO ENFORCE
COLLECTION OF ANY SUCH ACCOUNTS AND TO ADJUST, SETTLE OR COMPROMISE THE AMOUNT
OR PAYMENT THEREOF, IN THE SAME MANNER AND TO THE SAME EXTENT AS SUCH GRANTOR
MIGHT HAVE DONE.  AFTER RECEIPT BY A GRANTOR OF A NOTICE FROM THE COLLATERAL
AGENT THAT THE COLLATERAL AGENT HAS NOTIFIED, INTENDS TO NOTIFY, OR HAS ENFORCED
OR INTENDS TO ENFORCE A GRANTOR’S RIGHTS AGAINST THE ACCOUNT DEBTORS OR OBLIGORS
UNDER ANY ACCOUNTS AS REFERRED TO IN THE PROVISO TO THE IMMEDIATELY PRECEDING
SENTENCE, (A) ALL AMOUNTS AND PROCEEDS (INCLUDING INSTRUMENTS) RECEIVED BY SUCH
GRANTOR IN RESPECT OF THE ACCOUNTS SHALL BE RECEIVED IN TRUST FOR THE BENEFIT OF
THE COLLATERAL AGENT HEREUNDER, SHALL BE SEGREGATED FROM OTHER FUNDS OF SUCH
GRANTOR AND SHALL BE FORTHWITH PAID OVER TO THE COLLATERAL


 

--------------------------------------------------------------------------------



 


AGENT IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY ENDORSEMENT) TO BE
HELD AS CASH COLLATERAL AND APPLIED AS SPECIFIED IN SECTION 7(B) HEREOF, AND
(B) SUCH GRANTOR WILL NOT ADJUST, SETTLE OR COMPROMISE THE AMOUNT OR PAYMENT OF
ANY ACCOUNT OR RELEASE WHOLLY OR PARTLY ANY ACCOUNT DEBTOR OR OBLIGOR THEREOF OR
ALLOW ANY CREDIT OR DISCOUNT THEREON.  IN ADDITION, UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE COLLATERAL AGENT MAY (IN ITS
SOLE AND ABSOLUTE DISCRETION) DIRECT ANY OR ALL OF THE BANKS AND FINANCIAL
INSTITUTIONS WITH WHICH SUCH GRANTOR EITHER MAINTAINS A DEPOSIT ACCOUNT OR A
LOCKBOX OR DEPOSITS THE PROCEEDS OF ANY ACCOUNTS TO SEND IMMEDIATELY TO THE
COLLATERAL AGENT BY WIRE TRANSFER (TO SUCH ACCOUNT AS THE COLLATERAL AGENT SHALL
SPECIFY, OR IN SUCH OTHER MANNER AS THE COLLATERAL AGENT SHALL DIRECT) ALL OR A
PORTION OF SUCH SECURITIES, CASH, INVESTMENTS AND OTHER ITEMS HELD BY SUCH
INSTITUTION.  ANY SUCH SECURITIES, CASH, INVESTMENTS AND OTHER ITEMS SO RECEIVED
BY THE COLLATERAL AGENT SHALL (IN THE SOLE AND ABSOLUTE DISCRETION OF THE
COLLATERAL AGENT) BE HELD AS ADDITIONAL COLLATERAL FOR THE OBLIGATIONS OR
DISTRIBUTED IN ACCORDANCE WITH SECTION 7 HEREOF.


 


(III)          UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY BREACH OR
DEFAULT UNDER ANY MATERIAL LICENSE REFERRED TO IN SCHEDULE II HERETO BY ANY
PARTY THERETO OTHER THAN A GRANTOR, THE GRANTOR PARTY THERETO WILL, PROMPTLY
AFTER OBTAINING KNOWLEDGE THEREOF, GIVE THE COLLATERAL AGENT WRITTEN NOTICE OF
THE NATURE AND DURATION THEREOF, SPECIFYING WHAT ACTION, IF ANY, IT HAS TAKEN
AND PROPOSES TO TAKE WITH RESPECT THERETO AND THEREAFTER WILL TAKE REASONABLE
STEPS TO PROTECT AND PRESERVE ITS RIGHTS AND REMEDIES IN RESPECT OF SUCH BREACH
OR DEFAULT, OR WILL OBTAIN OR ACQUIRE AN APPROPRIATE SUBSTITUTE LICENSE.


 


(IV)          EACH GRANTOR WILL, AT ITS EXPENSE, PROMPTLY DELIVER TO THE
COLLATERAL AGENT A COPY OF EACH NOTICE OR OTHER COMMUNICATION RECEIVED BY IT BY
WHICH ANY OTHER PARTY TO ANY MATERIAL LICENSE REFERRED TO IN SCHEDULE II HERETO
PURPORTS TO EXERCISE ANY OF ITS RIGHTS OR AFFECT ANY OF ITS OBLIGATIONS
THEREUNDER, TOGETHER WITH A COPY OF ANY REPLY BY SUCH GRANTOR THERETO.


 


(V)           EACH GRANTOR WILL EXERCISE PROMPTLY AND DILIGENTLY EACH AND EVERY
RIGHT WHICH IT MAY HAVE UNDER EACH MATERIAL LICENSE (OTHER THAN ANY RIGHT OF
TERMINATION) AND WILL DULY PERFORM AND OBSERVE IN ALL RESPECTS ALL OF ITS
OBLIGATIONS UNDER EACH MATERIAL LICENSE AND WILL TAKE ALL ACTION REASONABLY
NECESSARY TO MAINTAIN SUCH LICENSES IN FULL FORCE AND EFFECT.  NO GRANTOR WILL,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT, CANCEL, TERMINATE,
AMEND OR OTHERWISE MODIFY IN ANY RESPECT, OR WAIVE ANY PROVISION OF, ANY
MATERIAL LICENSE REFERRED TO IN SCHEDULE II HERETO.


 


(G)           TRANSFERS AND OTHER LIENS.


 


(I)            NO GRANTOR WILL SELL, ASSIGN (BY OPERATION OF LAW OR OTHERWISE),
LEASE, LICENSE, EXCHANGE OR OTHERWISE TRANSFER OR DISPOSE OF ANY OF THE
COLLATERAL, EXCEPT (A) INVENTORY IN THE ORDINARY COURSE OF BUSINESS, AND
(B) WORN-OUT OR OBSOLETE ASSETS NOT NECESSARY TO THE BUSINESS.


 


(II)           NO GRANTOR WILL CREATE, SUFFER TO EXIST OR GRANT ANY LIEN UPON OR
WITH RESPECT TO ANY COLLATERAL OTHER THAN A PERMITTED LIEN.


 

--------------------------------------------------------------------------------



 


(H)           INTELLECTUAL PROPERTY.


 


(I)            IF APPLICABLE, EACH GRANTOR SHALL, UPON THE COLLATERAL AGENT’S
WRITTEN REQUEST, DULY EXECUTE AND DELIVERED THE APPLICABLE ASSIGNMENT FOR
SECURITY IN THE FORM ATTACHED HERETO AS EXHIBIT A.  EACH GRANTOR (EITHER ITSELF
OR THROUGH LICENSEES) WILL, AND WILL CAUSE EACH LICENSEE THEREOF TO, TAKE ALL
ACTION NECESSARY TO MAINTAIN ALL OF THE INTELLECTUAL PROPERTY IN FULL FORCE AND
EFFECT, INCLUDING, WITHOUT LIMITATION, USING THE PROPER STATUTORY NOTICES AND
MARKINGS AND USING THE TRADEMARKS ON EACH APPLICABLE TRADEMARK CLASS OF GOODS IN
ORDER TO SO MAINTAIN THE TRADEMARKS IN FULL FORCE AND FREE FROM ANY CLAIM OF
ABANDONMENT FOR NON-USE, AND SUCH GRANTOR WILL NOT (NOR PERMIT ANY LICENSEE
THEREOF TO) DO ANY ACT OR KNOWINGLY OMIT TO DO ANY ACT WHEREBY ANY INTELLECTUAL
PROPERTY MAY BECOME INVALIDATED; PROVIDED, HOWEVER, THAT SO LONG AS NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, SUCH GRANTOR SHALL NOT HAVE AN
OBLIGATION TO USE OR TO MAINTAIN ANY INTELLECTUAL PROPERTY (A) THAT RELATES
SOLELY TO ANY PRODUCT OR WORK, THAT HAS BEEN, OR IS IN THE PROCESS OF BEING,
DISCONTINUED, ABANDONED OR TERMINATED, (B) THAT IS BEING REPLACED WITH
INTELLECTUAL PROPERTY SUBSTANTIALLY SIMILAR TO THE INTELLECTUAL PROPERTY THAT
MAY BE ABANDONED OR OTHERWISE BECOME INVALID, SO LONG AS THE FAILURE TO USE OR
MAINTAIN SUCH INTELLECTUAL PROPERTY DOES NOT MATERIALLY ADVERSELY AFFECT THE
VALIDITY OF SUCH REPLACEMENT INTELLECTUAL PROPERTY AND SO LONG AS SUCH
REPLACEMENT INTELLECTUAL PROPERTY IS SUBJECT TO THE LIEN CREATED BY THIS
AGREEMENT OR (C) THAT IS SUBSTANTIALLY THE SAME AS ANOTHER INTELLECTUAL PROPERTY
THAT IS IN FULL FORCE, SO LONG THE FAILURE TO USE OR MAINTAIN SUCH INTELLECTUAL
PROPERTY DOES NOT MATERIALLY ADVERSELY AFFECT THE VALIDITY OF SUCH REPLACEMENT
INTELLECTUAL PROPERTY AND SO LONG AS SUCH OTHER INTELLECTUAL PROPERTY IS SUBJECT
TO THE LIEN AND SECURITY INTEREST CREATED BY THIS AGREEMENT.  EACH GRANTOR WILL
CAUSE TO BE TAKEN ALL NECESSARY STEPS IN ANY PROCEEDING BEFORE THE UNITED STATES
PATENT AND TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE OR ANY
SIMILAR OFFICE OR AGENCY IN ANY OTHER COUNTRY OR POLITICAL SUBDIVISION THEREOF
TO MAINTAIN EACH REGISTRATION OF THE INTELLECTUAL PROPERTY (OTHER THAN THE
INTELLECTUAL PROPERTY DESCRIBED IN THE PROVISO TO THE IMMEDIATELY PRECEDING
SENTENCE), INCLUDING, WITHOUT LIMITATION, FILING OF RENEWALS, AFFIDAVITS OF USE,
AFFIDAVITS OF INCONTESTABILITY AND OPPOSITION, INTERFERENCE AND CANCELLATION
PROCEEDINGS AND PAYMENT OF MAINTENANCE FEES, FILING FEES, TAXES OR OTHER
GOVERNMENTAL FEES.  IF ANY INTELLECTUAL PROPERTY (OTHER THAN INTELLECTUAL
PROPERTY DESCRIBED IN THE PROVISO TO THE FIRST SENTENCE OF SUBSECTION (I) OF
THIS CLAUSE (H)) IS INFRINGED, MISAPPROPRIATED, DILUTED OR OTHERWISE VIOLATED IN
ANY MATERIAL RESPECT BY A THIRD PARTY, SUCH GRANTOR SHALL (X) UPON LEARNING OF
SUCH INFRINGEMENT, MISAPPROPRIATION, DILUTION OR OTHER VIOLATION, PROMPTLY
NOTIFY THE COLLATERAL AGENT AND (Y) TO THE EXTENT SUCH GRANTOR SHALL DEEM
APPROPRIATE UNDER THE CIRCUMSTANCES, PROMPTLY SUE FOR INFRINGEMENT,
MISAPPROPRIATION, DILUTION OR OTHER VIOLATION, SEEK INJUNCTIVE RELIEF WHERE
APPROPRIATE AND RECOVER ANY AND ALL DAMAGES FOR SUCH INFRINGEMENT,
MISAPPROPRIATION, DILUTION OR OTHER VIOLATION, OR TAKE SUCH OTHER ACTIONS AS
SUCH GRANTOR SHALL DEEM APPROPRIATE UNDER THE CIRCUMSTANCES TO PROTECT SUCH
INTELLECTUAL PROPERTY.  EACH GRANTOR SHALL FURNISH TO THE COLLATERAL AGENT FROM
TIME TO TIME UPON ITS REQUEST STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND
DESCRIBING THE INTELLECTUAL PROPERTY AND LICENSES AND SUCH OTHER REPORTS IN
CONNECTION WITH THE INTELLECTUAL PROPERTY AND LICENSES AS THE COLLATERAL AGENT
MAY REASONABLY REQUEST, ALL IN REASONABLE DETAIL AND PROMPTLY UPON REQUEST OF
THE COLLATERAL AGENT, FOLLOWING RECEIPT BY THE COLLATERAL AGENT OF ANY SUCH
STATEMENTS, SCHEDULES OR REPORTS, SUCH GRANTOR SHALL MODIFY THIS AGREEMENT BY
AMENDING SCHEDULE II HERETO, AS THE CASE MAY BE, TO INCLUDE ANY INTELLECTUAL
PROPERTY AND LICENSE, AS THE CASE MAY BE, WHICH BECOMES PART OF THE COLLATERAL
UNDER THIS AGREEMENT AND SHALL EXECUTE AND AUTHENTICATE SUCH DOCUMENTS AND DO
SUCH ACTS AS SHALL BE NECESSARY OR, IN THE JUDGMENT OF THE COLLATERAL AGENT,
DESIRABLE TO SUBJECT SUCH INTELLECTUAL PROPERTY AND LICENSES TO THE LIEN AND
SECURITY INTEREST CREATED BY THIS AGREEMENT.


 

--------------------------------------------------------------------------------



 


NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, UPON THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT, SUCH GRANTOR MAY NOT ABANDON OR
OTHERWISE PERMIT ANY INTELLECTUAL PROPERTY TO BECOME INVALID WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COLLATERAL AGENT, AND IF ANY INTELLECTUAL PROPERTY IS
INFRINGED, MISAPPROPRIATED, DILUTED OR OTHERWISE VIOLATED IN ANY MATERIAL
RESPECT BY A THIRD PARTY, SUCH GRANTOR WILL TAKE SUCH ACTION AS THE COLLATERAL
AGENT SHALL DEEM APPROPRIATE UNDER THE CIRCUMSTANCES TO PROTECT SUCH
INTELLECTUAL PROPERTY.


 


(II)           IN NO EVENT SHALL A GRANTOR, EITHER ITSELF OR THROUGH ANY AGENT,
EMPLOYEE, LICENSEE OR DESIGNEE, FILE AN APPLICATION FOR THE REGISTRATION OF ANY
TRADEMARK OR COPYRIGHT OR THE ISSUANCE OF ANY PATENT WITH THE UNITED STATES
PATENT AND TRADEMARK OFFICE OR THE UNITED STATES COPYRIGHT OFFICE, AS
APPLICABLE, OR IN ANY SIMILAR OFFICE OR AGENCY OF THE UNITED STATES OR ANY
COUNTRY OR ANY POLITICAL SUBDIVISION THEREOF UNLESS IT GIVES THE COLLATERAL
AGENT PRIOR WRITTEN NOTICE THEREOF.  UPON REQUEST OF THE COLLATERAL AGENT, EACH
GRANTOR SHALL EXECUTE, AUTHENTICATE AND DELIVER ANY AND ALL ASSIGNMENTS,
AGREEMENTS, INSTRUMENTS, DOCUMENTS AND PAPERS AS THE COLLATERAL AGENT MAY
REASONABLY REQUEST TO EVIDENCE THE COLLATERAL AGENT’S SECURITY INTEREST
HEREUNDER IN SUCH INTELLECTUAL PROPERTY AND THE GENERAL INTANGIBLES OF SUCH
GRANTOR RELATING THERETO OR REPRESENTED THEREBY, AND SUCH GRANTOR HEREBY
APPOINTS THE COLLATERAL AGENT ITS ATTORNEY-IN-FACT TO EXECUTE AND/OR
AUTHENTICATE AND FILE ALL SUCH WRITINGS FOR THE FOREGOING PURPOSES, ALL ACTS OF
SUCH ATTORNEY BEING HEREBY RATIFIED AND CONFIRMED, AND SUCH POWER (BEING COUPLED
WITH AN INTEREST) SHALL BE IRREVOCABLE UNTIL THE INDEFEASIBLE PAYMENT IN FULL IN
CASH OF ALL OF THE OBLIGATIONS IN FULL AND THE TERMINATION OF EACH OF THE
TRANSACTION DOCUMENTS.


 


(III)          UPON THE COLLATERAL AGENT’S REQUEST, EACH GRANTOR SHALL CAUSE
EACH DOMAIN REGISTRAR WHERE ANY OF SUCH GRANTOR’S INTERNET DOMAIN NAMES ARE
REGISTERED, WHETHER AS OF THE DATE OF THIS AGREEMENT OR AT ANY TIME HEREAFTER,
TO EXECUTE AND DELIVER TO THE COLLATERAL AGENT A DOMAIN NAME CONTROL AGREEMENT,
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT, DULY
EXECUTED BY SUCH GRANTOR AND SUCH DOMAIN REGISTRAR, OR ENTER INTO OTHER
ARRANGEMENTS IN FORM AND SUBSTANCE SATISFACTORY TO THE COLLATERAL AGENT,
PURSUANT TO WHICH SUCH DOMAIN REGISTRAR SHALL IRREVOCABLY AGREE, INTER ALIA,
THAT (I) IT WILL COMPLY AT ANY TIME WITH THE INSTRUCTIONS ORIGINATED BY THE
COLLATERAL AGENT TO SUCH DOMAIN REGISTRAR DIRECTING SUBSTITUTION OF THE
COLLATERAL AGENT OR ITS DESIGNEE AS THE REGISTERED OWNER OF SUCH INTERNET DOMAIN
NAMES, WITHOUT FURTHER CONSENT OF SUCH GRANTOR, WHICH INSTRUCTIONS THE
COLLATERAL AGENT WILL NOT GIVE TO SUCH DOMAIN REGISTRAR IN THE ABSENCE OF A
CONTINUING EVENT OF DEFAULT.


 


(I)            DEPOSIT, COMMODITIES AND SECURITIES ACCOUNTS.  UPON THE
COLLATERAL AGENT’S REQUEST, EACH GRANTOR SHALL CAUSE EACH BANK AND OTHER
FINANCIAL INSTITUTION WITH AN ACCOUNT REFERRED TO IN SCHEDULE IV HERETO TO
EXECUTE AND DELIVER TO THE COLLATERAL AGENT A CONTROL AGREEMENT, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT, DULY EXECUTED BY SUCH
GRANTOR AND SUCH BANK OR FINANCIAL INSTITUTION, OR ENTER INTO OTHER ARRANGEMENTS
IN FORM AND SUBSTANCE SATISFACTORY TO THE COLLATERAL AGENT, PURSUANT TO WHICH
SUCH INSTITUTION SHALL IRREVOCABLY AGREE, INTER ALIA, THAT (I) IT WILL COMPLY AT
ANY TIME WITH THE INSTRUCTIONS ORIGINATED BY THE COLLATERAL AGENT TO SUCH BANK
OR FINANCIAL INSTITUTION DIRECTING THE DISPOSITION OF CASH, COMMODITY CONTRACTS,
SECURITIES, INVESTMENT PROPERTY AND OTHER ITEMS FROM TIME TO TIME CREDITED TO
SUCH ACCOUNT, WITHOUT FURTHER CONSENT OF SUCH GRANTOR, WHICH INSTRUCTIONS THE
COLLATERAL AGENT WILL NOT GIVE TO SUCH BANK OR OTHER FINANCIAL INSTITUTION IN
THE ABSENCE OF A CONTINUING EVENT OF DEFAULT, (II) ALL CASH, COMMODITY
CONTRACTS, SECURITIES, INVESTMENT PROPERTY AND OTHER ITEMS OF SUCH GRANTOR
DEPOSITED WITH SUCH INSTITUTION SHALL BE SUBJECT TO A PERFECTED, FIRST PRIORITY
SECURITY


 

--------------------------------------------------------------------------------



 


INTEREST IN FAVOR OF THE COLLATERAL AGENT, (III) ANY RIGHT OF SET OFF, BANKER’S
LIEN OR OTHER SIMILAR LIEN, SECURITY INTEREST OR ENCUMBRANCE SHALL BE FULLY
WAIVED AS AGAINST THE COLLATERAL AGENT, AND (IV) UPON RECEIPT OF WRITTEN NOTICE
FROM THE COLLATERAL AGENT DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, SUCH
BANK OR FINANCIAL INSTITUTION SHALL IMMEDIATELY SEND TO THE COLLATERAL AGENT BY
WIRE TRANSFER (TO SUCH ACCOUNT AS THE COLLATERAL AGENT SHALL SPECIFY, OR IN SUCH
OTHER MANNER AS THE COLLATERAL AGENT SHALL DIRECT) ALL SUCH CASH, THE VALUE OF
ANY COMMODITY CONTRACTS, SECURITIES, INVESTMENT PROPERTY AND OTHER ITEMS HELD BY
IT.  WITHOUT THE PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT, SUCH GRANTOR
SHALL NOT MAKE OR MAINTAIN ANY DEPOSIT ACCOUNT, COMMODITY ACCOUNT OR SECURITIES
ACCOUNT EXCEPT FOR THE ACCOUNTS SET FORTH IN SCHEDULE IV HERETO.  THE PROVISIONS
OF THIS PARAGRAPH 5(I) SHALL NOT APPLY TO (I) DEPOSIT ACCOUNTS FOR WHICH THE
COLLATERAL AGENT IS THE DEPOSITARY AND (II) DEPOSIT ACCOUNTS SPECIALLY AND
EXCLUSIVELY USED FOR PAYROLL, PAYROLL TAXES AND OTHER EMPLOYEE WAGE AND BENEFIT
PAYMENTS TO OR FOR THE BENEFIT OF A GRANTOR’S SALARIED EMPLOYEES.


 


(J)            MOTOR VEHICLES.


 


(I)                UPON THE COLLATERAL AGENT’S WRITTEN REQUEST, EACH GRANTOR
SHALL DELIVER TO THE COLLATERAL AGENT ORIGINALS OF THE CERTIFICATES OF TITLE OR
OWNERSHIP FOR ALL MOTOR VEHICLES OWNED BY IT WITH THE COLLATERAL AGENT LISTED AS
LIENHOLDER, FOR THE BENEFIT OF THE BUYERS.


 


(II)               EACH GRANTOR HEREBY APPOINTS THE COLLATERAL AGENT AS ITS
ATTORNEY-IN-FACT, EFFECTIVE THE DATE HEREOF AND TERMINATING UPON THE TERMINATION
OF THIS AGREEMENT, FOR THE PURPOSE OF (A) EXECUTING ON BEHALF OF SUCH GRANTOR
TITLE OR OWNERSHIP APPLICATIONS FOR FILING WITH APPROPRIATE STATE AGENCIES TO
ENABLE MOTOR VEHICLES NOW OWNED OR HEREAFTER ACQUIRED BY SUCH GRANTOR TO BE
RETITLED AND THE COLLATERAL AGENT LISTED AS LIENHOLDER THEREOF, (B) FILING SUCH
APPLICATIONS WITH SUCH STATE AGENCIES, AND (C) EXECUTING SUCH OTHER DOCUMENTS
AND INSTRUMENTS ON BEHALF OF, AND TAKING SUCH OTHER ACTION IN THE NAME OF, SUCH
GRANTOR AS THE COLLATERAL AGENT MAY DEEM NECESSARY OR ADVISABLE TO ACCOMPLISH
THE PURPOSES HEREOF (INCLUDING, WITHOUT LIMITATION, FOR THE PURPOSE OF CREATING
IN FAVOR OF THE COLLATERAL AGENT A PERFECTED LIEN ON THE MOTOR VEHICLES AND
EXERCISING THE RIGHTS AND REMEDIES OF THE COLLATERAL AGENT HEREUNDER).  THIS
APPOINTMENT AS ATTORNEY-IN-FACT IS COUPLED WITH AN INTEREST AND IS IRREVOCABLE
UNTIL ALL OF THE OBLIGATIONS ARE INDEFEASIBLY PAID IN FULL IN CASH AND AFTER ALL
TRANSACTION DOCUMENTS HAVE BEEN TERMINATED.


 


(III)              ANY CERTIFICATES OF TITLE OR OWNERSHIP DELIVERED PURSUANT TO
THE TERMS HEREOF SHALL BE ACCOMPANIED BY ODOMETER STATEMENTS FOR EACH MOTOR
VEHICLE COVERED THEREBY.


 


(IV)              SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, UPON THE REQUEST OF SUCH GRANTOR, THE COLLATERAL AGENT SHALL EXECUTE
AND DELIVER TO SUCH GRANTOR SUCH INSTRUMENTS AS SUCH GRANTOR SHALL REASONABLY
REQUEST TO REMOVE THE NOTATION OF THE COLLATERAL AGENT AS LIENHOLDER ON ANY
CERTIFICATE OF TITLE FOR ANY MOTOR VEHICLE; PROVIDED, HOWEVER, THAT ANY SUCH
INSTRUMENTS SHALL BE DELIVERED, AND THE RELEASE EFFECTIVE, ONLY UPON RECEIPT BY
THE COLLATERAL AGENT OF A CERTIFICATE FROM SUCH GRANTOR STATING THAT SUCH MOTOR
VEHICLE IS TO BE SOLD OR HAS SUFFERED A CASUALTY LOSS (WITH TITLE THERETO
PASSING TO THE CASUALTY INSURANCE COMPANY THEREFOR IN SETTLEMENT OF THE CLAIM
FOR SUCH LOSS) AND THE AMOUNT THAT SUCH GRANTOR WILL RECEIVE AS SALE PROCEEDS OR
INSURANCE PROCEEDS.  ANY PROCEEDS OF SUCH SALE OR CASUALTY LOSS SHALL


 

--------------------------------------------------------------------------------



 


BE PAID TO THE COLLATERAL AGENT HEREUNDER IMMEDIATELY UPON RECEIPT, TO BE
APPLIED TO THE OBLIGATIONS THEN OUTSTANDING.


 


(K)           CONTROL.  EACH GRANTOR HEREBY AGREES TO TAKE ANY OR ALL ACTION
THAT MAY BE NECESSARY OR DESIRABLE OR THAT THE COLLATERAL AGENT MAY REQUEST IN
ORDER FOR THE COLLATERAL AGENT TO OBTAIN CONTROL IN ACCORDANCE WITH SECTIONS
9-105 — 9-107 OF THE CODE WITH RESPECT TO THE FOLLOWING COLLATERAL: 
(I) ELECTRONIC CHATTEL PAPER, (II) INVESTMENT PROPERTY, AND
(III) LETTER-OF-CREDIT RIGHTS.


 


(L)            INSPECTION AND REPORTING.  EACH GRANTOR SHALL PERMIT THE
COLLATERAL AGENT, OR ANY AGENT OR REPRESENTATIVES THEREOF OR SUCH PROFESSIONALS
OR OTHER PERSONS AS THE COLLATERAL AGENT MAY DESIGNATE, NOT MORE THAN ONCE A
YEAR IN THE ABSENCE OF AN EVENT OF DEFAULT, (I) TO EXAMINE AND MAKE COPIES OF
AND ABSTRACTS FROM SUCH GRANTOR’S RECORDS AND BOOKS OF ACCOUNT, (II) TO VISIT
AND INSPECT ITS PROPERTIES, (III) TO VERIFY MATERIALS, LEASES, INSTRUMENTS,
ACCOUNTS, INVENTORY AND OTHER ASSETS OF SUCH GRANTOR FROM TIME TO TIME, (III) TO
CONDUCT AUDITS, PHYSICAL COUNTS, APPRAISALS AND/OR VALUATIONS, EXAMINATIONS AT
THE LOCATIONS OF SUCH GRANTOR.  EACH GRANTOR SHALL ALSO PERMIT THE COLLATERAL
AGENT, OR ANY AGENT OR REPRESENTATIVES THEREOF OR SUCH PROFESSIONALS OR OTHER
PERSONS AS THE COLLATERAL AGENT MAY DESIGNATE TO DISCUSS SUCH GRANTOR’S AFFAIRS,
FINANCES AND ACCOUNTS WITH ANY OF ITS DIRECTORS, OFFICERS, MANAGERIAL EMPLOYEES,
INDEPENDENT ACCOUNTANTS OR ANY OF ITS OTHER REPRESENTATIVES.


 


(M)          FUTURE SUBSIDIARIES.  IF ANY GRANTOR SHALL HEREAFTER CREATE OR
ACQUIRE ANY SUBSIDIARY, SIMULTANEOUSLY WITH THE CREATION OF ACQUISITION OF SUCH
SUBSIDIARY, SUCH GRANTOR SHALL CAUSE SUCH SUBSIDIARY TO BECOME A PARTY TO THIS
AGREEMENT AS AN ADDITIONAL “GRANTOR” HEREUNDER, AND TO DULY EXECUTE AND/OR
DELIVER SUCH OPINIONS OF COUNSEL AND OTHER DOCUMENTS, IN FORM AND SUBSTANCE
ACCEPTABLE TO THE COLLATERAL AGENT, AS THE COLLATERAL AGENT SHALL REASONABLY
REQUEST WITH RESPECT THERETO.


 


SECTION 6.   ADDITIONAL PROVISIONS CONCERNING THE COLLATERAL.


 


(A)           EACH GRANTOR HEREBY (I) AUTHORIZES THE COLLATERAL AGENT TO FILE
ONE OR MORE UNIFORM COMMERCIAL CODE FINANCING OR CONTINUATION STATEMENTS, AND
AMENDMENTS THERETO, RELATING TO THE COLLATERAL AND (II) RATIFIES SUCH
AUTHORIZATION TO THE EXTENT THAT THE COLLATERAL AGENT HAS FILED ANY SUCH
FINANCING OR CONTINUATION STATEMENTS, OR AMENDMENTS THERETO, PRIOR TO THE DATE
HEREOF.  A PHOTOCOPY OR OTHER REPRODUCTION OF THIS AGREEMENT OR ANY FINANCING
STATEMENT COVERING THE COLLATERAL OR ANY PART THEREOF SHALL BE SUFFICIENT AS A
FINANCING STATEMENT WHERE PERMITTED BY LAW.


 


(B)           EACH GRANTOR HEREBY IRREVOCABLY APPOINTS THE COLLATERAL AGENT AS
ITS ATTORNEY-IN-FACT AND PROXY, WITH FULL AUTHORITY IN THE PLACE AND STEAD OF
SUCH GRANTOR AND IN THE NAME OF SUCH GRANTOR OR OTHERWISE, FROM TIME TO TIME IN
THE COLLATERAL AGENT’S DISCRETION, SO LONG AS AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND IS CONTINUING, TO TAKE ANY ACTION AND TO EXECUTE ANY INSTRUMENT
WHICH THE COLLATERAL AGENT MAY DEEM NECESSARY OR ADVISABLE TO ACCOMPLISH THE
PURPOSES OF THIS AGREEMENT (SUBJECT TO THE RIGHTS OF SUCH GRANTOR UNDER
SECTION 5 HEREOF), INCLUDING, WITHOUT LIMITATION, (I) TO OBTAIN AND ADJUST
INSURANCE REQUIRED TO BE PAID TO THE COLLATERAL AGENT PURSUANT TO
SECTION 5(E) HEREOF, (II) TO ASK, DEMAND, COLLECT, SUE FOR, RECOVER, COMPOUND,
RECEIVE AND GIVE ACQUITTANCE AND RECEIPTS FOR MONEYS DUE AND TO BECOME DUE UNDER
OR


 

--------------------------------------------------------------------------------



 


IN RESPECT OF ANY COLLATERAL, (III) TO RECEIVE, ENDORSE, AND COLLECT ANY DRAFTS
OR OTHER INSTRUMENTS, DOCUMENTS AND CHATTEL PAPER IN CONNECTION WITH CLAUSE
(I) OR (II) ABOVE, (IV) TO FILE ANY CLAIMS OR TAKE ANY ACTION OR INSTITUTE ANY
PROCEEDINGS WHICH THE COLLATERAL AGENT MAY DEEM NECESSARY OR DESIRABLE FOR THE
COLLECTION OF ANY COLLATERAL OR OTHERWISE TO ENFORCE THE RIGHTS OF THE
COLLATERAL AGENT AND THE BUYERS WITH RESPECT TO ANY COLLATERAL, AND (V) TO
EXECUTE ASSIGNMENTS, LICENSES AND OTHER DOCUMENTS TO ENFORCE THE RIGHTS OF THE
COLLATERAL AGENT AND THE BUYERS WITH RESPECT TO ANY COLLATERAL.  THIS POWER IS
COUPLED WITH AN INTEREST AND IS IRREVOCABLE UNTIL ALL OF THE OBLIGATIONS ARE
INDEFEASIBLY PAID IN FULL IN CASH.


 


(C)           FOR THE PURPOSE OF ENABLING THE COLLATERAL AGENT TO EXERCISE
RIGHTS AND REMEDIES HEREUNDER, AT SUCH TIME AS THE COLLATERAL AGENT SHALL BE
LAWFULLY ENTITLED TO EXERCISE SUCH RIGHTS AND REMEDIES, AND FOR NO OTHER
PURPOSE, EACH GRANTOR HEREBY GRANTS TO THE COLLATERAL AGENT, TO THE EXTENT
ASSIGNABLE, AN IRREVOCABLE, NON-EXCLUSIVE LICENSE (EXERCISABLE WITHOUT PAYMENT
OF ROYALTY OR OTHER COMPENSATION TO SUCH GRANTOR) TO USE, ASSIGN, LICENSE OR
SUBLICENSE ANY INTELLECTUAL PROPERTY NOW OWNED OR HEREAFTER ACQUIRED BY SUCH
GRANTOR, WHEREVER THE SAME MAY BE LOCATED, INCLUDING IN SUCH LICENSE REASONABLE
ACCESS TO ALL MEDIA IN WHICH ANY OF THE LICENSED ITEMS MAY BE RECORDED OR STORED
AND TO ALL COMPUTER PROGRAMS USED FOR THE COMPILATION OR PRINTOUT THEREOF. 
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, BUT SUBJECT TO THE
PROVISIONS OF THE SECURITIES PURCHASE AGREEMENT THAT LIMIT THE RIGHT OF SUCH
GRANTOR TO DISPOSE OF ITS PROPERTY AND SECTION 5(H) HEREOF, SO LONG AS NO EVENT
OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, SUCH GRANTOR MAY EXPLOIT, USE,
ENJOY, PROTECT, LICENSE, SUBLICENSE, ASSIGN, SELL, DISPOSE OF OR TAKE OTHER
ACTIONS WITH RESPECT TO THE INTELLECTUAL PROPERTY IN THE ORDINARY COURSE OF ITS
BUSINESS.  IN FURTHERANCE OF THE FOREGOING, UNLESS AN EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, THE COLLATERAL AGENT SHALL FROM TIME TO TIME,
UPON THE REQUEST OF A GRANTOR, EXECUTE AND DELIVER ANY INSTRUMENTS, CERTIFICATES
OR OTHER DOCUMENTS, IN THE FORM SO REQUESTED, WHICH SUCH GRANTOR SHALL HAVE
CERTIFIED ARE APPROPRIATE (IN SUCH GRANTOR’S JUDGMENT) TO ALLOW IT TO TAKE ANY
ACTION PERMITTED ABOVE (INCLUDING RELINQUISHMENT OF THE LICENSE PROVIDED
PURSUANT TO THIS CLAUSE (C) AS TO ANY INTELLECTUAL PROPERTY).  FURTHER, UPON THE
INDEFEASIBLE PAYMENT IN FULL IN CASH OF ALL OF THE OBLIGATIONS, THE COLLATERAL
AGENT (SUBJECT TO SECTION 10(E) HEREOF) SHALL RELEASE AND REASSIGN TO SUCH
GRANTOR ALL OF THE COLLATERAL AGENT’S RIGHT, TITLE AND INTEREST IN AND TO THE
INTELLECTUAL PROPERTY, AND THE LICENSES, ALL WITHOUT RECOURSE, REPRESENTATION OR
WARRANTY WHATSOEVER.  THE EXERCISE OF RIGHTS AND REMEDIES HEREUNDER BY THE
COLLATERAL AGENT SHALL NOT TERMINATE THE RIGHTS OF THE HOLDERS OF ANY LICENSES
OR SUBLICENSES THERETOFORE GRANTED BY SUCH GRANTOR IN ACCORDANCE WITH THE SECOND
SENTENCE OF THIS CLAUSE (C).  EACH GRANTOR HEREBY RELEASES THE COLLATERAL AGENT
FROM ANY CLAIMS, CAUSES OF ACTION AND DEMANDS AT ANY TIME ARISING OUT OF OR WITH
RESPECT TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY THE COLLATERAL AGENT
UNDER THE POWERS OF ATTORNEY GRANTED HEREIN OTHER THAN ACTIONS TAKEN OR OMITTED
TO BE TAKEN THROUGH THE COLLATERAL AGENT’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, AS DETERMINED BY A FINAL DETERMINATION OF A COURT OF COMPETENT
JURISDICTION.


(D)           IF A GRANTOR FAILS TO PERFORM ANY AGREEMENT CONTAINED HEREIN, THE
COLLATERAL AGENT MAY ITSELF PERFORM, OR CAUSE PERFORMANCE OF, SUCH AGREEMENT OR
OBLIGATION, IN THE NAME OF SUCH GRANTOR OR THE COLLATERAL AGENT, AND THE
EXPENSES OF THE COLLATERAL AGENT INCURRED IN CONNECTION THEREWITH SHALL BE
PAYABLE BY SUCH GRANTOR PURSUANT TO SECTION 8 HEREOF AND SHALL BE SECURED BY THE
COLLATERAL.


 

--------------------------------------------------------------------------------



 


(E)           THE POWERS CONFERRED ON THE COLLATERAL AGENT HEREUNDER ARE SOLELY
TO PROTECT ITS INTEREST IN THE COLLATERAL AND SHALL NOT IMPOSE ANY DUTY UPON IT
TO EXERCISE ANY SUCH POWERS.  EXCEPT FOR THE SAFE CUSTODY OF ANY COLLATERAL IN
ITS POSSESSION AND THE ACCOUNTING FOR MONEYS ACTUALLY RECEIVED BY IT HEREUNDER,
THE COLLATERAL AGENT SHALL HAVE NO DUTY AS TO ANY COLLATERAL OR AS TO THE TAKING
OF ANY NECESSARY STEPS TO PRESERVE RIGHTS AGAINST PRIOR PARTIES OR ANY OTHER
RIGHTS PERTAINING TO ANY COLLATERAL.


 


(F)            ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING (I) EACH GRANTOR
SHALL REMAIN LIABLE UNDER THE LICENSES AND OTHERWISE WITH RESPECT TO ANY OF THE
COLLATERAL TO THE EXTENT SET FORTH THEREIN TO PERFORM ALL OF ITS OBLIGATIONS
THEREUNDER TO THE SAME EXTENT AS IF THIS AGREEMENT HAD NOT BEEN EXECUTED,
(II) THE EXERCISE BY THE COLLATERAL AGENT OF ANY OF ITS RIGHTS HEREUNDER SHALL
NOT RELEASE SUCH GRANTOR FROM ANY OF ITS OBLIGATIONS UNDER THE LICENSES OR
OTHERWISE IN RESPECT OF THE COLLATERAL, AND (III) THE COLLATERAL AGENT SHALL NOT
HAVE ANY OBLIGATION OR LIABILITY BY REASON OF THIS AGREEMENT UNDER THE LICENSES
OR WITH RESPECT TO ANY OF THE OTHER COLLATERAL, NOR SHALL THE COLLATERAL AGENT
BE OBLIGATED TO PERFORM ANY OF THE OBLIGATIONS OR DUTIES OF SUCH GRANTOR
THEREUNDER OR TO TAKE ANY ACTION TO COLLECT OR ENFORCE ANY CLAIM FOR PAYMENT
ASSIGNED HEREUNDER.


 


SECTION 7.   REMEDIES UPON EVENT OF DEFAULT.  IF ANY EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING:


 


(A)           THE COLLATERAL AGENT MAY EXERCISE IN RESPECT OF THE COLLATERAL, IN
ADDITION TO ANY OTHER RIGHTS AND REMEDIES PROVIDED FOR HEREIN OR OTHERWISE
AVAILABLE TO IT, ALL OF THE RIGHTS AND REMEDIES OF A SECURED PARTY UPON DEFAULT
UNDER THE CODE (WHETHER OR NOT THE CODE APPLIES TO THE AFFECTED COLLATERAL), AND
ALSO MAY (I) TAKE ABSOLUTE CONTROL OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, TRANSFER INTO THE COLLATERAL AGENT’S NAME OR INTO THE NAME OF ITS
NOMINEE OR NOMINEES (TO THE EXTENT THE COLLATERAL AGENT HAS NOT THERETOFORE DONE
SO) AND THEREAFTER RECEIVE, FOR THE BENEFIT OF THE COLLATERAL AGENT, ALL
PAYMENTS MADE THEREON, GIVE ALL CONSENTS, WAIVERS AND RATIFICATIONS IN RESPECT
THEREOF AND OTHERWISE ACT WITH RESPECT THERETO AS THOUGH IT WERE THE OUTRIGHT
OWNER THEREOF, (II) REQUIRE EACH GRANTOR TO, AND EACH GRANTOR HEREBY AGREES THAT
IT WILL AT ITS EXPENSE AND UPON REQUEST OF THE COLLATERAL AGENT FORTHWITH,
ASSEMBLE ALL OR PART OF ITS RESPECTIVE COLLATERAL AS DIRECTED BY THE COLLATERAL
AGENT AND MAKE IT AVAILABLE TO THE COLLATERAL AGENT AT A PLACE OR PLACES TO BE
DESIGNATED BY THE COLLATERAL AGENT THAT IS REASONABLY CONVENIENT TO BOTH
PARTIES, AND THE COLLATERAL AGENT MAY ENTER INTO AND OCCUPY ANY PREMISES OWNED
OR LEASED BY SUCH GRANTOR WHERE THE COLLATERAL OR ANY PART THEREOF IS LOCATED OR
ASSEMBLED FOR A REASONABLE PERIOD IN ORDER TO EFFECTUATE THE COLLATERAL AGENT’S
RIGHTS AND REMEDIES HEREUNDER OR UNDER LAW, WITHOUT OBLIGATION TO SUCH GRANTOR
IN RESPECT OF SUCH OCCUPATION, AND (III) WITHOUT NOTICE EXCEPT AS SPECIFIED
BELOW AND WITHOUT ANY OBLIGATION TO PREPARE OR PROCESS THE COLLATERAL FOR SALE,
(A) SELL THE COLLATERAL OR ANY PART THEREOF IN ONE OR MORE PARCELS AT PUBLIC OR
PRIVATE SALE, AT ANY OF THE COLLATERAL AGENT’S OFFICES OR ELSEWHERE, FOR CASH,
ON CREDIT OR FOR FUTURE DELIVERY, AND AT SUCH PRICE OR PRICES AND UPON SUCH
OTHER TERMS AS THE COLLATERAL AGENT MAY DEEM COMMERCIALLY REASONABLE AND/OR
(B) LEASE, LICENSE OR DISPOSE OF THE COLLATERAL OR ANY PART THEREOF UPON SUCH
TERMS AS THE COLLATERAL AGENT MAY DEEM COMMERCIALLY REASONABLE.  EACH GRANTOR
AGREES THAT, TO THE EXTENT NOTICE OF SALE OR ANY OTHER DISPOSITION OF ITS
RESPECTIVE COLLATERAL SHALL BE REQUIRED BY LAW, AT LEAST TEN (10) DAYS’ NOTICE
TO SUCH GRANTOR OF THE TIME AND PLACE OF ANY PUBLIC SALE OR THE TIME AFTER WHICH
ANY PRIVATE SALE OR OTHER DISPOSITION OF ITS RESPECTIVE COLLATERAL IS TO BE MADE
SHALL CONSTITUTE REASONABLE NOTIFICATION.  THE COLLATERAL AGENT SHALL NOT BE
OBLIGATED


 

--------------------------------------------------------------------------------



 


TO MAKE ANY SALE OR OTHER DISPOSITION OF ANY COLLATERAL REGARDLESS OF NOTICE OF
SALE HAVING BEEN GIVEN.  THE COLLATERAL AGENT MAY ADJOURN ANY PUBLIC OR PRIVATE
SALE FROM TIME TO TIME BY ANNOUNCEMENT AT THE TIME AND PLACE FIXED THEREFOR, AND
SUCH SALE MAY, WITHOUT FURTHER NOTICE, BE MADE AT THE TIME AND PLACE TO WHICH IT
WAS SO ADJOURNED.  EACH GRANTOR HEREBY WAIVES ANY CLAIMS AGAINST THE COLLATERAL
AGENT AND THE BUYERS ARISING BY REASON OF THE FACT THAT THE PRICE AT WHICH ITS
RESPECTIVE COLLATERAL MAY HAVE BEEN SOLD AT A PRIVATE SALE WAS LESS THAN THE
PRICE WHICH MIGHT HAVE BEEN OBTAINED AT A PUBLIC SALE OR WAS LESS THAN THE
AGGREGATE AMOUNT OF THE OBLIGATIONS, EVEN IF THE COLLATERAL AGENT ACCEPTS THE
FIRST OFFER RECEIVED AND DOES NOT OFFER SUCH COLLATERAL TO MORE THAN ONE
OFFEREE, AND WAIVES ALL RIGHTS THAT SUCH GRANTOR MAY HAVE TO REQUIRE THAT ALL OR
ANY PART OF SUCH COLLATERAL BE MARSHALLED UPON ANY SALE (PUBLIC OR PRIVATE)
THEREOF.  EACH GRANTOR HEREBY ACKNOWLEDGES THAT (I) ANY SUCH SALE OF ITS
RESPECTIVE COLLATERAL BY THE COLLATERAL AGENT SHALL BE MADE WITHOUT WARRANTY,
(II) THE COLLATERAL AGENT MAY SPECIFICALLY DISCLAIM ANY WARRANTIES OF TITLE,
POSSESSION, QUIET ENJOYMENT OR THE LIKE, AND (III) SUCH ACTIONS SET FORTH IN
CLAUSES (I) AND (II) ABOVE SHALL NOT ADVERSELY EFFECT THE COMMERCIAL
REASONABLENESS OF ANY SUCH SALE OF COLLATERAL.  IN ADDITION TO THE FOREGOING,
(1) UPON WRITTEN NOTICE TO ANY GRANTOR FROM THE COLLATERAL AGENT, SUCH GRANTOR
SHALL CEASE ANY USE OF THE INTELLECTUAL PROPERTY OR ANY TRADEMARK, PATENT OR
COPYRIGHT SIMILAR THERETO FOR ANY PURPOSE DESCRIBED IN SUCH NOTICE; (2) THE
COLLATERAL AGENT MAY, AT ANY TIME AND FROM TIME TO TIME, UPON 10 DAYS’ PRIOR
NOTICE TO SUCH GRANTOR, LICENSE, WHETHER GENERAL, SPECIAL OR OTHERWISE, AND
WHETHER ON AN EXCLUSIVE OR NON-EXCLUSIVE BASIS, ANY OF THE INTELLECTUAL
PROPERTY, THROUGHOUT THE UNIVERSE FOR SUCH TERM OR TERMS, ON SUCH CONDITIONS,
AND IN SUCH MANNER, AS THE COLLATERAL AGENT SHALL IN ITS SOLE DISCRETION
DETERMINE; AND (3) THE COLLATERAL AGENT MAY, AT ANY TIME, PURSUANT TO THE
AUTHORITY GRANTED IN SECTION 6 HEREOF (SUCH AUTHORITY BEING EFFECTIVE UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT), EXECUTE AND
DELIVER ON BEHALF OF SUCH GRANTOR, ONE OR MORE INSTRUMENTS OF ASSIGNMENT OF THE
INTELLECTUAL PROPERTY (OR ANY APPLICATION OR REGISTRATION THEREOF), IN FORM
SUITABLE FOR FILING, RECORDING OR REGISTRATION IN ANY COUNTRY.


 


(B)           ANY CASH HELD BY THE COLLATERAL AGENT AS COLLATERAL AND ALL CASH
PROCEEDS RECEIVED BY THE COLLATERAL AGENT IN RESPECT OF ANY SALE OF OR
COLLECTION FROM, OR OTHER REALIZATION UPON, ALL OR ANY PART OF THE COLLATERAL
MAY, IN THE DISCRETION OF THE COLLATERAL AGENT, BE HELD BY THE COLLATERAL AGENT
AS COLLATERAL FOR, AND/OR THEN OR AT ANY TIME THEREAFTER APPLIED (AFTER PAYMENT
OF ANY AMOUNTS PAYABLE TO THE COLLATERAL AGENT PURSUANT TO SECTION 8 HEREOF) IN
WHOLE OR IN PART BY THE COLLATERAL AGENT AGAINST, ALL OR ANY PART OF THE
OBLIGATIONS IN SUCH ORDER AS THE COLLATERAL AGENT SHALL ELECT, CONSISTENT WITH
THE PROVISIONS OF THE SECURITIES PURCHASE AGREEMENT.  ANY SURPLUS OF SUCH CASH
OR CASH PROCEEDS HELD BY THE COLLATERAL AGENT AND REMAINING AFTER THE
INDEFEASIBLE PAYMENT IN FULL IN CASH OF ALL OF THE OBLIGATIONS SHALL BE PAID
OVER TO WHOMSOEVER SHALL BE LAWFULLY ENTITLED TO RECEIVE THE SAME OR AS A COURT
OF COMPETENT JURISDICTION SHALL DIRECT.


 


(C)           IN THE EVENT THAT THE PROCEEDS OF ANY SUCH SALE, COLLECTION OR
REALIZATION ARE INSUFFICIENT TO PAY ALL AMOUNTS TO WHICH THE COLLATERAL AGENT
AND THE BUYERS ARE LEGALLY ENTITLED, SUCH EACH SHALL BE LIABLE FOR THE
DEFICIENCY, TOGETHER WITH INTEREST THEREON AT THE HIGHEST RATE SPECIFIED IN ANY
OF THE APPLICABLE TRANSACTION DOCUMENTS FOR INTEREST ON OVERDUE PRINCIPAL
THEREOF OR SUCH OTHER RATE AS SHALL BE FIXED BY APPLICABLE LAW, TOGETHER WITH
THE COSTS OF COLLECTION AND THE REASONABLE FEES, COSTS, EXPENSES AND OTHER
CLIENT CHARGES OF ANY ATTORNEYS EMPLOYED BY THE COLLATERAL AGENT TO COLLECT SUCH
DEFICIENCY.


 

--------------------------------------------------------------------------------


 

(d)           Each Grantor hereby acknowledges that if the Collateral Agent
complies with any applicable state, provincial, or federal law requirements in
connection with a disposition of the Collateral, such compliance will not
adversely affect the commercial reasonableness of any sale or other disposition
of the Collateral.


 

(e)           The Collateral Agent shall not be required to marshal any present
or future collateral security (including, but not limited to, this Agreement and
the Collateral) for, or other assurances of payment of, the Obligations or any
of them or to resort to such collateral security or other assurances of payment
in any particular order, and all of the Collateral Agent’s rights hereunder and
in respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights, however existing or arising.  To
the extent that each Grantor lawfully may, such Grantor hereby agrees that it
will not invoke any law relating to the marshalling of collateral which might
cause delay in or impede the enforcement of the Collateral Agent’s rights under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, such Grantor hereby irrevocably waives the
benefits of all such laws.


 

SECTION 8.  Indemnity and Expenses.


 

(a)           Each Grantor agrees, jointly and severally, to defend, protect,
indemnify and hold the Collateral Agent and each of the Buyers, jointly and
severally, harmless from and against any and all claims, damages, losses,
liabilities, obligations, penalties, fees, costs and expenses (including,
without limitation, reasonable legal fees, costs, expenses, and disbursements of
such Person’s counsel) to the extent that they arise out of or otherwise result
from this Agreement (including, without limitation, enforcement of this
Agreement), except claims, losses or liabilities resulting solely and directly
from such Person’s gross negligence or willful misconduct, as determined by a
final judgment of a court of competent jurisdiction.


 

(b)           Each Grantor agrees, jointly and severally, to upon demand pay to
the Collateral Agent the amount of any and all costs and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for the Collateral
Agent and of any experts and agents (including, without limitation, any
collateral trustee which may act as agent of the Collateral Agent), which the
Collateral Agent may incur in connection with (i) the preparation, negotiation,
execution, delivery, recordation, administration, amendment, waiver or other
modification or termination of this Agreement, (ii) the custody, preservation,
use or operation of, or the sale of, collection from, or other realization upon,
any Collateral, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent hereunder, or (iv) the failure by any Grantor to perform or
observe any of the provisions hereof.


 

SECTION 9.           Notices, Etc.  All notices and other communications
provided for hereunder shall be in writing and shall be mailed (by certified
mail, postage prepaid and return receipt requested), telecopied or delivered, if
to a Grantor at its address specified below and if to the Collateral Agent to
it, at its address specified below; or as to any such Person, at such other
address as shall be designated by such Person in a written notice to such other
Person complying as to delivery with the terms of this Section 9.  All such
notices and other communications shall be effective (a) if sent by certified
mail, return receipt requested, when received or three days

 

--------------------------------------------------------------------------------



 

after deposited in the mails, whichever occurs first, (b) if telecopied, when
transmitted (during normal business hours) and confirmation is received,
otherwise, the day after the notice was transmitted if confirmation is received,
or (c) if delivered, upon delivery.


 

SECTION 10.         Miscellaneous.


 

(a)           No amendment of any provision of this Agreement shall be effective
unless it is in writing and signed by each Grantor and the Collateral Agent, and
no waiver of any provision of this Agreement, and no consent to any departure by
a Grantor therefrom, shall be effective unless it is in writing and signed by
the Collateral Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.


 

(b)           No failure on the part of the Collateral Agent to exercise, and no
delay in exercising, any right hereunder or under any of the other Transaction
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.  The rights and remedies of the Collateral Agent or
any Buyer provided herein and in the other Transaction Documents are cumulative
and are in addition to, and not exclusive of, any rights or remedies provided by
law.  The rights of the Collateral Agent or any Buyer under any of the other
Transaction Documents against any party thereto are not conditional or
contingent on any attempt by such Person to exercise any of its rights under any
of the other Transaction Documents against such party or against any other
Person, including but not limited to, any Grantor.


 

(c)           To the extent permitted by applicable law, each Grantor hereby
waives promptness, diligence, notice of acceptance and any other notice with
respect to any of the Obligations and this Agreement and any requirement that
the Collateral Agent exhaust any right or take any action against any other
Person or any Collateral.  Each Grantor acknowledges that it will receive direct
and indirect benefits from the financing arrangements contemplated herein and
that the waiver set forth in this Section 10(c) is knowingly made in
contemplation of such benefits.  The Grantors hereby waive any right to revoke
this Agreement, and acknowledge that this Agreement is continuing in nature and
applies to all Obligations, whether existing now or in the future.


 

(d)           No Grantor may exercise any rights that it may now or hereafter
acquire against any other Grantor that arise from the existence, payment,
performance or enforcement of any Grantor’s obligations under this Agreement,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of the Collateral Agent against any Grantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Grantor, directly or indirectly, in cash or other property or
by set-off or in any other manner, payment or security solely on account of such
claim, remedy or right, unless and until all of the Obligations and all other
amounts payable under the Transaction Documents shall have indefeasibly been
paid in full in cash.  If any amount shall be paid to a Grantor in violation of
the immediately preceding sentence at any time prior to the later of the payment
in full in cash of the Obligations and all other amounts payable under the
Transaction Documents, such amount shall be held in trust for

 

--------------------------------------------------------------------------------



 

the benefit of the Collateral Agent and shall forthwith be paid to the
Collateral Agent to be credited and applied to the Obligations and all other
amounts payable under the Transaction Documents, whether matured or unmatured,
in accordance with the terms of the Transaction Documents, or to be held as
Collateral for any Obligations or other amounts payable under the Transaction
Documents thereafter arising.


 

(e)           Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or thereof or affecting the validity or enforceability
of such provision in any other jurisdiction.


 

(f)            This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the indefeasible
payment in full in cash of the Obligations, and (ii) be binding on each Grantor
and all other Persons who become bound as debtor to this Agreement in accordance
with Section 9-203(d) of the Code and shall inure, together with all rights and
remedies of the Collateral Agent and the Buyers hereunder, to the benefit of the
Collateral Agent and the Buyers and their respective permitted successors,
transferees and assigns.  Without limiting the generality of clause (ii) of the
immediately preceding sentence, without notice to any Grantor, the Collateral
Agent and the Buyers may assign or otherwise transfer their rights and
obligations under this Agreement and any of the other Transaction Documents, to
any other Person and such other Person shall thereupon become vested with all of
the benefits in respect thereof granted to the Collateral Agent and the Buyers
herein or otherwise.  Upon any such assignment or transfer, all references in
this Agreement to the Collateral Agent or any such Buyer shall mean the assignee
of the Collateral Agent or such Buyer.  None of the rights or obligations of any
Grantor hereunder may be assigned or otherwise transferred without the prior
written consent of the Collateral Agent, and any such assignment or transfer
without the consent of the Collateral Agent shall be null and void.


 

(g)           Upon the indefeasible payment in full in cash of the Obligations,
(i) this Agreement and the security interests created hereby shall terminate and
all rights to the Collateral shall revert to the respective Grantor that granted
such security interests hereunder, and (ii) the Collateral Agent will, upon such
Grantor’s request and at such Grantor’s expense, (A) return to such Grantor such
of the Collateral as shall not have been sold or otherwise disposed of or
applied pursuant to the terms hereof, and (B) execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence such
termination, all without any representation, warranty or recourse whatsoever.


 

(h)           THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY
MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND
PERFECTION OR THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF
THE SECURITY INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.

 

--------------------------------------------------------------------------------



 

(i)            ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY DOCUMENT RELATED THERETO MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK IN THE COUNTY OF NEW YORK OR THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS THEREOF, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH GRANTOR HEREBY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS.  EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION, SUIT OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS AND CONSENTS TO
THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT.


 

(j)            EACH GRANTOR AND (BY ITS ACCEPTANCE OF THE BENEFITS OF THIS
AGREEMENT) THE COLLATERAL AGENT WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR OTHER ACTION OF THE
PARTIES HERETO.


 

(k)           Each Grantor irrevocably consents to the service of process of any
of the aforesaid courts in any such action, suit or proceeding by the mailing of
copies thereof by registered or certified mail (or any substantially similar
form of mail), postage prepaid, to such Grantor at its address provided herein,
such service to become effective 10 days after such mailing.


 

(l)            Nothing contained herein shall affect the right of the Collateral
Agent to serve process in any other manner permitted by law or commence legal
proceedings or otherwise proceed against any Grantor or any property of such
Grantor in any other jurisdiction.


 

(m)          Each Grantor irrevocably and unconditionally waives any right it
may have to claim or recover in any legal action, suit or proceeding referred to
in this Section any special, exemplary, punitive or consequential damages.


 

(n)           Section headings herein are included for convenience of reference
only and shall not constitute a part of this Agreement for any other purpose.


 

(o)           This Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together constitute one in the
same Agreement.


 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

 

 

 

ANSWERS CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

GURUNET ISRAEL LTD.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

LEXICO PUBLISHING GROUP LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

[Signatures continued.]

 

Signature Page to Pledge and Security Agreement - Buyers

 

--------------------------------------------------------------------------------


 

ACCEPTED BY:

 

INTERLACHEN CONVERTIBLE INVESTMENTS LIMITED,
as Collateral Agent

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

Signature Page to Pledge and Security Agreement - Buyers

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LEGAL NAMES; ORGANIZATIONAL IDENTIFICATION NUMBERS; STATES OR
JURISDICTION OF ORGANIZATION

 

 

Sched. I-

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

ANSWERS

 

INTELLECTUAL PROPERTY AND LICENSES

 

 

Sched. II-

 

--------------------------------------------------------------------------------


 

EXISTING SUBSIDIARIES

 

INTELLECTUAL PROPERTY AND LICENSES

 

 

Sched. II-

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

LOCATIONS OF ANSWERS

 

LOCATION

Description of Location (State if Location

 

(i) contains Rolling Stock, other Equipment, Fixtures, Goods or Inventory,

 

(ii) is chief place of business and chief executive office, or

 

(iii) contains Records concerning Accounts and originals of Chattel Paper)

 

 

Sched. III-

 

--------------------------------------------------------------------------------


 

LOCATIONS OF EXISTING SUBSIDIARIES

 

LOCATION

Description of Location (State if Location

 

(i) contains Rolling Stock, other Equipment, Fixtures, Goods or Inventory,

 

(ii) is chief place of business and chief executive office, or

 

(iii) contains Records concerning Accounts and originals of Chattel Paper)

 

 

Sched. III-

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

PROMISSORY NOTES, SECURITIES, DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS
AND COMMODITIES ACCOUNTS

 

ANSWERS

 

Promissory Notes:

 

 

Securities and Other Instruments:

 

 

Name and Address

 

 

 

 

of Institution

 

 

 

 

Maintaining Account

 

Account Number

 

Type of Account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. IV-

 

--------------------------------------------------------------------------------


 

EXISTING SUBSIDIARIES

 

Promissory Notes

 

 

Securities and Other Instruments

 

Name and Address

 

 

 

 

of Institution

 

 

 

 

Maintaining Account

 

Account Number

 

Type of Account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. IV-

 

--------------------------------------------------------------------------------


 

SCHEDULE V

 

ANSWERS

 

UCC-1 FINANCING STATEMENTS

 

 

Sched. V-

 

--------------------------------------------------------------------------------


 

EXISTING SUBSIDIARIES

 

UCC-1 FINANCING STATEMENTS

 

Sched. V-

 

--------------------------------------------------------------------------------


 

SCHEDULE VI

 

ANSWERS

 

COMMERCIAL TORT CLAIMS

 

 

Sched. VI-

 

--------------------------------------------------------------------------------


 

EXISTING SUBSIDIARIES

 

COMMERCIAL TORT CLAIMS

 

 

Sched. VI-

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT FOR SECURITY

 

[TRADEMARKS] [PATENTS] [COPYRIGHTS]

 

WHEREAS,                                                              (the
“Assignor”) [has adopted, used and is using, and holds all right, title and
interest in and to, the trademarks and service marks listed on the annexed
Schedule 1A, which trademarks and service marks are registered or applied for in
the United States Patent and Trademark Office (the “Trademarks”)] [holds all
right, title and interest in the letter patents, design patents and utility
patents listed on the annexed Schedule 1A, which patents are issued or applied
for in the United States Patent and Trademark Office (the “Patents”)] [holds all
right, title and interest in the copyrights listed on the annexed Schedule 1A,
which copyrights are registered in the United States Copyright Office (the
“Copyrights”)];

 

WHEREAS, the Assignor has entered into a Security Agreement, dated as of
                                , 2007 (as amended, restated or otherwise
modified from time to time the “Security Agreement”), in favor of Interlachen
Convertible Investments Limited, as collateral agent for certain buyers (the
“Assignee”);

 

WHEREAS, pursuant to the Security Agreement, the Assignor has assigned to the
Assignee and granted to the Assignee for the benefit of the Buyers (as defined
in the Security Agreement) a continuing security interest in all right, title
and interest of the Assignor in, to and under the [Trademarks, together with,
among other things, the good-will of the business symbolized by the Trademarks]
[Patents] [Copyrights] and the applications and registrations thereof, and all
proceeds thereof, including, without limitation, any and all causes of action
which may exist by reason of infringement thereof and any and all damages
arising from past, present and future violations thereof (the “Collateral”), to
secure the payment, performance and observance of the “Obligations” (as defined
in the Security Agreement);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Assignor does hereby pledge, convey, sell,
assign, transfer and set over unto the Assignee and grants to the Assignee for
the benefit of the Buyers a continuing security interest in the Collateral to
secure the prompt payment, performance and for the benefit of the Buyers
observance of the Obligations.

 

The Assignor does hereby further acknowledge and affirm that the rights and
remedies of the Assignee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.

 

Exh. A-

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Assignor has caused this Assignment to be duly executed
by its officer thereunto duly authorized as of                           , 20

 

 

[GRANTOR]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Signature Page to Pledge and Security Agreement - Buyers

 

--------------------------------------------------------------------------------


 

STATE OF                    

 

ss.:

 

COUNTY OF                    

 

On this          day of                               , 20    , before me
personally came                                 , to me known to be the person
who executed the foregoing instrument, and who, being duly sworn by me, did
depose and say that s/he is the                                  of
                                                                              ,
a                                         , and that s/he executed the foregoing
instrument in the firm name of
                                                                              ,
and that s/he had authority to sign the same, and s/he acknowledged to me that
he executed the same as the act and deed of said firm for the uses and purposes
therein mentioned.

 

 

 

 

 

SCHEDULE 1A TO ASSIGNMENT FOR SECURITY

 

 

[Trademarks and Trademark Applications]

[Patent and Patent Applications]

[Copyright and Copyright Applications]

Owned by

 

 

 

 

Exh. A-

 

--------------------------------------------------------------------------------